Exhibit 10.1

Execution Version

ASSET PURCHASE AGREEMENT

dated as of December 14, 2011

by and among

Alpha and Omega Semiconductor Limited,

Jireh Semiconductor Incorporated and

Integrated Device Technology, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page   ARTICLE I DEFINITIONS      1      1.1      Definitions.
     1      1.2      Other Defined Terms.      6    ARTICLE II PURCHASE AND SALE
     9      2.1      Purchase and Sale of the Purchased Assets.      9      2.2
     Excluded Assets.      10      2.3      Assumed Liabilities.      11     
2.4      Excluded Liabilities:      11      2.5      Purchase Price.      12   
  2.6      Purchase Price Adjustment.      12      2.7      Allocation.      13
     2.8      Consents.      13    ARTICLE III CLOSING      14      3.1     
Closing Date.      14      3.2      Deliveries by Seller at the Closing.      14
     3.3      Deliveries by Buyer at the Closing.      15      3.4     
Guarantee.      15    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER     
15      4.1      Organization and Good Standing.      16      4.2      Authority
and Enforceability.      16      4.3      No Conflicts; Consents.      16     
4.4      Equipment Part Inventory; Operational Inventory.      17      4.5     
Taxes.      17      4.6      Compliance with Law.      18      4.7      Business
Authorizations.      18      4.8      Title to Personal Properties.      19     
4.9      Condition of Tangible Assets.      19      4.10      Real Property.   
  19      4.11      Intellectual Property.      20      4.12      Absence of
Certain Changes or Events.      21      4.13      Contracts.      22      4.14  
   Sufficiency of Purchased Assets.      24   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                  Page     4.15      Litigation.      24      4.16      Employee
Benefits.      24      4.17      Labor and Employment Matters.      25      4.18
     Environmental.      26      4.19      Insurance.      28      4.20     
Suppliers.      29      4.21      Brokers or Finders.      30    ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER      30      5.1      Organization and
Good Standing..      30      5.2      Authority and Enforceability.      30     
5.3      No Conflicts; Consents.      30      5.4      Litigation.      31     
5.5      Availability of Funds.      31      5.6      Brokers or Finders.     
31    ARTICLE VI COVENANTS OF SELLER      31      6.1      Conduct of Business.
     31      6.2      Negative Covenants.      32      6.3      Access to
Information; Investigation.      33      6.4      Confidentiality.      33     
6.5      Release of Liens.      34      6.6      Consents.      34      6.7     
Notification of Certain Matters      34      6.8      Restrictive Covenants.   
  34      6.9      Exclusivity.      35      6.10      Vanderzanden Farms.     
35    ARTICLE VII COVENANTS OF BUYER AND SELLER      35      7.1      Regulatory
Approvals.      35      7.2      Public Announcements.      36      7.3     
Employees.      36      7.4      Taxes.      38      7.5      Bulk Sales Laws.
     39      7.6      Discharge of Business Obligations After Closing.      39
  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                  Page     7.7      Access to Books and Records. .      39     
7.8      Further Assurances.      39    ARTICLE VIII CONDITIONS TO CLOSING     
40      8.1      Conditions to Obligations of Buyer and Seller.      40      8.2
     Conditions to Obligation of Buyer.      40      8.3      Conditions to
Obligation of Seller.      42    ARTICLE IX TERMINATION      43      9.1     
Termination.      43      9.2      Effect of Termination.      44      9.3     
Remedies.      44    ARTICLE X INDEMNIFICATION      44      10.1      Survival.
     44      10.2      Indemnification by Seller.      45      10.3     
Indemnification by Buyer.      46      10.4      Deduction of IDT Insurance
Proceeds Received By AOS.      47      10.5      Indemnification Procedures for
Third Party Claims.      47      10.6      Indemnification Procedures for
Non-Third Party Claims.      49      10.7      Escrow Fund.      50      10.8  
   Contingent Claims.      50      10.9      Effect of Investigation; Waiver.   
  50      10.10      Remedies.      50      10.11      Limitation on Damages.   
  51    ARTICLE XI MISCELLANEOUS      51      11.1      Notices.      51     
11.2      Amendments and Waivers.      52      11.3      Expenses.      52     
11.4      Successors and Assigns      52      11.5      Governing Law.      53
     11.6      Consent to Jurisdiction.      53      11.7      Counterparts.   
  53      11.8      Third Party Beneficiaries.      53      11.9      Entire
Agreement.      54   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                  Page     11.10      Captions.      54      11.11     
Severability.      54      11.12      Specific Performance.      54      11.13  
   Interpretation.      54   

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of December 14, 2011 (the “Asset Purchase
Agreement”), among Alpha and Omega Semiconductor Limited, a Bermuda limited
liability exempted company (“Parent”), Jireh Semiconductor Incorporated, an
Oregon corporation and wholly owned subsidiary of Parent (“Buyer”), and
Integrated Device Technology, Inc., a Delaware corporation (“Seller”).

WHEREAS, Seller operates a 200mm semiconductor manufacturing facility at 3131
Northeast Brookwood Parkway, Hillsboro, Oregon, 97124-5303, USA (together with
all Real Property, and all buildings, fixtures, structures, signage and
improvements erected or located thereon, including production facility, in-house
failure analysis and test facility and administrative offices and as further
described on Schedule 1.1(a) (the “Facility”)); and

WHEREAS, the parties desire that Seller sell, assign, transfer, convey and
deliver to Buyer, and that Buyer purchase and acquire from Seller, all of the
right, title and interest of Seller in and to the Purchased Assets (as
hereinafter defined), and that Buyer assume the Assumed Liabilities (as
hereinafter defined), upon the terms and subject to the conditions of this Asset
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. When used in this Asset Purchase Agreement, the following terms
shall have the meanings assigned to them in this Article I or in the applicable
Section of this Asset Purchase Agreement to which reference is made in this
Article I.

“Accounts Receivable” means (a) any trade accounts receivable and other rights
to payment from customers of Seller and (b) any other account or note receivable
of Seller, together with, in each case, the full benefit of any security
interest of Seller therein.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person; as used in this definition, “control” means the ownership
of more than fifty percent (50%) of the voting securities or other voting
interest of any Person (including attribution from related parties).

“Ancillary Agreements” means the Escrow Agreement, the Bill of Sale, the
Assignment and Assumption Agreement, the Intellectual Property License
Agreement, the Special Warranty Deed, and the other agreements, instruments and
documents to be delivered at the Closing.

“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.



--------------------------------------------------------------------------------

“Benefit Plan” means (a) any “employee benefit plan” as defined in ERISA
Section 3(3), including any (i) nonqualified deferred compensation or retirement
plan or arrangement which is an Employee Pension Benefit Plan (as defined in
ERISA Section 3(2)), (ii) qualified defined contribution retirement plan or
arrangement which is an Employee Pension Benefit Plan, (iii) qualified defined
benefit retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37))) and
(iv) Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or
material fringe benefit plan or program, or (b) material stock purchase, stock
option, severance pay, employment, change-in-control, vacation pay, company
awards, salary continuation, sick leave, excess benefit, bonus or other
incentive compensation, life insurance, or other employee benefit plan,
contract, program, policy or other arrangement, whether or not subject to ERISA.

“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices for Equipment Part Inventory and Operational
Inventory, supplier lists, maintenance and operating records, and other
documents, records and files, in each case solely as relating to the Purchased
Assets, including employee and personnel records of the Transferred Employees
(excluding, for the avoidance of doubt, Tax Books and Records of Seller or its
Affiliates).

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in San Francisco, California are authorized or required by Law to
close.

“Cap Amount” means an amount equal to $2,600,000.

“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(c) any other interest that confers on a Person the right to receive a share of
the profits and losses of, or distribution of assets, of the issuing entity.

“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written agreement, contract, license, lease, commitment,
arrangement or understanding, including any purchase order to a supplier under
which such supplier has not fully delivered and performed.

“Copyrights” means United States and foreign copyrights and rights under
copyrights, whether registered or unregistered, together with any registrations
and applications for registration thereof.

“Equipment” means machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, automobiles, tooling, tools, molds, office
equipment, computers, telephones and all other items of tangible personal
property, in each case solely as installed or used by Seller at the Facility.

 

-2-



--------------------------------------------------------------------------------

“Equipment Part Inventory” means the Inventory utilized in the maintenance and
repair of Equipment located at the Facility or held on consignment by third
parties, other than those specifically listed as Excluded Assets.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any entity which is a member of a “controlled group of
corporations” with, under “common control” with or a member of an “affiliated
services group” with Seller, as defined in Section 414(b), (c), (m) or (o) of
the Code.

“Facility Employee” means any individual specifically set forth on Schedule
1.1(b) and any additional individuals hired by Seller to work exclusively at the
Facility.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.

“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the Ordinary Course of Business, (d) any obligations as
lessee under capitalized leases, (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities, and (g) any guaranty of any of the
foregoing, in each case solely as applicable to the Purchased Assets.

“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Asset Purchase Agreement.

“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Asset Purchase Agreement.

“Intellectual Property Rights” means (a) Patents; (b) Copyrights;
(c) Trademarks; (d) rights in databases and data collections (including
knowledge databases, customer lists and customer databases) under the laws of
the United States or any other jurisdiction, whether registered or unregistered,
and any applications for registration therefor; (e) trade secrets and other
rights in know-how and confidential or proprietary information (including any
business plans, designs, technical data, customer data, financial information,
pricing and cost information, bills of material or other similar information);
(f) United States and foreign mask work rights and registrations and
applications for registration thereof; (g) inventions (whether or not
patentable) and improvements thereto; and (h) and all claims and causes of
action arising out of or related to

 

-3-



--------------------------------------------------------------------------------

infringement or misappropriation of any of the foregoing.

“Inventory” means the raw materials, work-in-process, finished goods, supplies,
spare parts and other inventories of Seller located at or used in the Facility.

“Knowledge” of Seller or any similar phrase means, with respect to any fact or
matter, the actual knowledge of Richard Crowley (the Chief Financial Officer),
Mike Hunter (the Vice President, Worldwide Manufacturing), Vince Tortolano (Vice
President and General Counsel), and Jeng Lue (Director of Fab Operations),
together with such knowledge that such individuals would reasonably be expected
to discover after due investigation concerning the existence of the fact or
matter in question.

“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Licensed Intellectual Property” has the meaning as defined in the Intellectual
Property License Agreement.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, adverse claim, encroachment or other encumbrance in
respect of such property or asset.

“Operational Inventory” means all Inventory located at the Facility and which
are not, or are not components of, work-in-progress or finished goods, other
than Inventory specifically listed as Excluded Assets.

“Option Premium” means the option premium in the amount of five million Dollars
($5,000,000) paid by Buyer to Seller on October 1, 2010 pursuant to the Option
Agreement.

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

“Ordinary Course of Business” or “Ordinary Course” or any similar phrase shall
mean the ordinary course of business in respect of the operation of the
Purchased Assets at the Facility consistent with Seller’s past practice.

“Patents” means United States and foreign patents and patent applications and
registered design and registered design applications and disclosures relating
thereto (and any patents that issue as a result of those patent applications),
and any renewals, reissues, reexaminations, extensions, continuations,
continuations-in-part, divisions and substitutions relating to any of the
patents and patent applications.

 

-4-



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens for current Taxes not yet due and payable (or
being contested in good faith and for which reserves have been established in
accordance with GAAP), (b) purchase money liens and liens securing rental
payments under operating lease arrangements set forth in Section 4.13 of the
Seller Disclosure Schedule, (c) Liens that are immaterial in character, amount,
and extent, (d) Liens which do not materially detract from the value or
interfere with the present use of the Purchased Assets in any material respect,
(e) Liens created by or resulting from the actions of Buyer and (f) Liens
reflected on the title policies contemplated by Section 8.2(g) hereof.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
other entity or body.

“Pre-Closing Environmental Liabilities” means Liabilities arising out of the
ownership or operation of the Facility or use of the other Purchased Assets at
any time on or prior to the Closing, in each case to the extent based upon or
arising out of (i) Environmental Law, (ii) a failure to obtain, maintain or
comply with any Environmental Permit, (iii) a Release of any Hazardous
Substance, or (iv) the use, generation, storage, transportation, treatment, sale
or other off-site disposal of Hazardous Substances.

“Software” shall mean computer software, programs and databases in any form,
including web content, source code, executable code, tools, developers kits,
utilities, graphical user interfaces, menus, images, icons, and forms, and all
versions, updates, corrections, enhancements and modifications thereof, and all
related documentation, developer notes, comments and annotations related
thereto.

“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (i) such party or any other Subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any Subsidiary of such party do not have a majority of the voting
interest in such partnership) or (ii) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the Board of Directors or others performing similar functions with respect to
such Person is directly or indirectly owned or controlled by such party and/or
by any one or more of its Subsidiaries.

“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental, profits, windfall
profits, transaction, license, lease, service, service use, occupation,
severance, energy, unemployment, social security, workers’ compensation,
capital, premium, and other taxes, assessments, customs, duties, fees, levies,
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax, or additional amounts
with respect thereto.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, required to be filed
with any Taxing Authority.

“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to

 

-5-



--------------------------------------------------------------------------------

any Tax.

“Technology” shall mean tangible embodiments of the Intellectual Property
Rights, whether in electronic, written or other media, including Software,
technical documentation, specifications, product designs or layouts, product
design technology, bills of material, build instructions, test reports,
schematics, algorithms, integrated circuit topographies, design files,
application programming interfaces, user interfaces, test vectors, reference
designs, photomasks, mask sets, routines, formulae, databases, processes,
prototypes, process technology recipes, manufacturing process flows, samples,
studies or other know-how and other works of authorship.

“Trademarks” means United States and foreign trademarks, service marks, trade
dress, logos, trade names and corporate names, whether registered or
unregistered, and the goodwill associated therewith, together with any
registrations and applications for registration thereof.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.

“$” means United States dollars.

1.2 Other Defined Terms. The following terms have the meanings assigned to such
terms in the Sections of the Asset Purchase Agreement set forth below:

 

Accounting Principles

     2.6(a)(i)   

Action

     4.15(a)   

Allocation Statement

     2.7   

Applicable Survival Period

     10.1(d)   

Asset Purchase Agreement

     Preamble   

Assigned Contracts

     2.1(e)   

Assignment and Assumption Agreement

     3.2(c)   

Assumed Liabilities

     2.3   

Base Amount

     2.6(a)(ii)   

Business Authorizations

     4.7(a)   

Buyer

     Preamble   

Buyer Closing Certificate

     8.3(c)   

Buyer Indemnitees

     10.2(a)   

Buyer Restricted Business

     6.8(b)   

 

-6-



--------------------------------------------------------------------------------

Buyer Warranty Losses

     10.2(b)   

Cash Consideration

     2.5(a)   

CERCLA

     4.18(a)(iv)   

Closing

     3.1   

Closing Consideration

     2.5(b)   

Closing Date

     3.1   

Closing Equipment Part Inventory Amount

     2.6(a)(iii)   

Closing Equipment Part Inventory Statement

     2.6(a)(iv)   

COBRA

     7.3(i)   

Confidentiality Agreement

     6.3   

Consents

     4.3(a)   

Environment

     4.18(a)(i)   

Environmental Action

     4.18(a)(ii)   

Environmental Clean-up Site

     4.18(a)(iii)   

Environmental Laws

     4.18(a)(iv)   

Environmental Permit

     4.18(a)(v)   

Escrow Agent

     3.3(a)   

Escrow Agreement

     3.2(a)   

Escrow Fund

     3.3(a)   

Excluded Assets

     2.2   

Excluded Contracts

     2.2(e)   

Excluded Liabilities

     2.4   

Facility

     Preamble   

Hazardous Substances

     4.18(a)(vi)   

In-Bound Licenses

     4.11(a)   

 

-7-



--------------------------------------------------------------------------------

Insured Real Properties

     8.2(g)   

Intellectual Property License Agreement

     3.2(d)   

Losses

     10.2(a)   

Material Contracts

     4.13(b)   

Noncompetition Period

     6.8(a)   

Notice of Claim

     10.5(a)   

Option Agreement

     2.5(b)   

Parent

     Preamble   

Personal Property

     4.8(a)   

Policies

     4.19(a)   

Post-Closing Tax Period

     7.4(b)   

Pre-Closing Tax Period

     7.4(b)   

Proposal

     6.9(a)   

Purchase Price

     2.5(a)   

Purchased Assets

     2.1   

Real Property

     4.10(a)   

Release

     4.18(a)(vii)   

Representatives

     6.3   

Restricted Contract

     2.8(a)   

Seller

     Preamble   

Seller Benefit Plans

     4.16(a)   

Seller Closing Certificate

     8.2(c)   

Seller Disclosure Schedule

     Article IV   

Seller Employees

     7.3(f)   

Seller Fundamental Covenants

     10.2(c)   

 

-8-



--------------------------------------------------------------------------------

Seller Indemnitees

     10.3(a)   

Seller Restricted Business

     6.8(a)   

Seller Warranty Losses

     10.3(b)   

Special Warranty Deed

     3.2(e)   

Third Party Claim

     10.5(a)   

Third Party Defense

     10.5(b)   

Transferred Employees

     7.3(b)   

Transferred Vacation Benefits

     7.3(c)   

Vanderzanden Farms Termination

     6.10   

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale of the Purchased Assets. Upon the terms and subject to the
conditions of this Asset Purchase Agreement, at the Closing, Seller shall sell,
assign, transfer, convey and deliver to Buyer or a Subsidiary of Buyer
designated by Buyer in writing to Seller not less than ten (10) Business Days
prior to the Closing, and Buyer or such Subsidiary shall purchase, acquire and
accept from Seller, free and clear of Liens except for Permitted Liens, the
entire right, title and interest of Seller in, to and under all of (i) the
tangible assets and properties located at the Facility, including the tangible
assets and properties set forth below, and (ii) the intangible assets,
properties and rights specifically listed below, in each case other than the
Excluded Assets (the “Purchased Assets”):

(a) the Facility;

(b) all Equipment Part Inventory, including those listed on Schedule 2.1(b);

(c) all Operational Inventory, including those listed on Schedule 2.1(c);

(d) all Equipment, including those listed on Schedule 2.1(d);

(e) all Contracts listed on Schedule 2.1(e) (the “Assigned Contracts”);

(f) all Business Authorizations listed on Schedule 2.1(f);

(g) all Books and Records;

(h) all claims, causes of action, choses in action, rights of recovery and
rights under all warranties, representations and guarantees made by suppliers of
products, materials or

 

-9-



--------------------------------------------------------------------------------

equipment, or components thereof, to the extent exclusively arising from or
relating to the other Purchased Assets or the Assumed Liabilities;

(i) all insurance benefits, including rights and proceeds, to the extent
exclusively arising from or relating to the other Purchased Assets or the
Assumed Liabilities;

(j) all prepaid expenses to the extent exclusively related to the Purchased
Assets;

(k) all security deposits, earnest deposits and all other forms of deposit or
security placed with Seller for the performance of an Assigned Contract; and

(l) the assets, properties and rights specifically set forth on Schedule 2.1(l).

2.2 Excluded Assets. The Purchased Assets do not include, and Seller is not
selling, assigning, transferring, conveying or delivering, and neither Buyer nor
any Subsidiary of Buyer is purchasing, acquiring or accepting from Seller any
other assets, properties or rights set forth in this Section 2.2 (collectively,
the “Excluded Assets”):

(a) subject to Section 2.1(k) of this Asset Purchase Agreement, all cash, cash
equivalents and bank accounts of Seller;

(b) all Accounts Receivable;

(c) all Inventory of Seller that is not Equipment Part Inventory and Operational
Inventory;

(d) all Intellectual Property Rights and Technology of Seller;

(e) all Contracts that are not Assigned Contracts (the “Excluded Contracts”);

(f) the corporate seals, Charter Documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate
organization or Taxes of Seller;

(g) all Policies and, subject to Section 2.1(i) hereof, all rights and benefits
thereunder;

(h) the shares of Capital Stock of any Subsidiaries of Seller;

(i) any Tax refunds or credits or any other Tax assets of Seller and its
Affiliates;

(j) the rights which accrue or will accrue to Seller under this Asset Purchase
Agreement and the Ancillary Agreements; and

(k) the assets, properties and rights specifically set forth on Schedule 2.2(k).

 

-10-



--------------------------------------------------------------------------------

2.3 Assumed Liabilities. Upon the terms and subject to the conditions of this
Asset Purchase Agreement, Buyer or a Subsidiary of Buyer designated by Buyer in
writing to Seller not less than ten (10) Business Days prior to the Closing
shall assume effective as of the Closing, and from and after the Closing Buyer
or such Subsidiary shall pay, discharge or perform when due, as appropriate,
only the following Liabilities of Seller (the “Assumed Liabilities”), and no
other Liabilities:

(a) all Liabilities in respect of the Assigned Contracts but only to the extent
that such Liabilities thereunder are required to be performed after the Closing
Date and do not relate to any failure to perform, improper performance, warranty
or other breach, default or violation by Seller on or prior to the Closing; and

(b) accrued vacation in respect of each Transferred Employees (up to a maximum
of 80 hours per Transferred Employee), as listed in Section 4.17(d) of the
Seller Disclosure Schedule.

2.4 Excluded Liabilities. Neither Buyer nor any of its Affiliates shall assume
any Liabilities of Seller (such unassumed Liabilities, the “Excluded
Liabilities”) other than those specifically set forth in Section 2.3. Without
limiting the generality of the foregoing, in no event shall Buyer or any of its
Affiliates assume or incur any Liability in respect of, and Seller shall remain
bound by and liable for, and shall pay, discharge or perform when due, the
following Liabilities of Seller:

(a) all Liabilities for Taxes of Seller or any Affiliate of Seller, including
Taxes of Seller or any Affiliate of Seller relating to the Purchased Assets for
any Pre-Closing Tax Period, other than as provided in Section 7.4;

(b) all Liabilities in respect of the Excluded Contracts and other Excluded
Assets;

(c) all product Liability, warranty and similar claims for damages or injury to
person or property, claims of infringement of Intellectual Property Rights and
all other Liabilities, regardless of when made or asserted, which arise out of
or are based upon any events occurring or actions taken or omitted to be taken
by Seller, or otherwise arising out of or incurred in connection with the use or
operation of the Purchased Assets, on or before the Closing Date;

(d) all Pre-Closing Environmental Liabilities;

(e) all Indebtedness related to the Purchased Assets;

(f) all Liabilities under Seller Benefit Plans except as provided in
Section 2.3(b); and

(g) all Liabilities arising out of or incurred in connection with the
negotiation, preparation and execution of this Asset Purchase Agreement and the
Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby, including Taxes and fees and expenses of counsel,
accountants and other experts.

 

-11-



--------------------------------------------------------------------------------

2.5 Purchase Price.

(a) The consideration to be paid by Buyer to Seller for the Purchased Assets
(the “Purchase Price”) shall be (i) twenty-six million Dollars ($26,000,000)
(the “Cash Consideration”), subject to adjustment as set forth in Section 2.6,
and (ii) the assumption of the Assumed Liabilities.

(b) In the event that Buyer exercised its option to acquire the Purchased Assets
on or prior to 11:59 p.m. Pacific time on November 15, 2011, pursuant to the
Option Agreement (the “Option Agreement”) dated as of October 1, 2010, by and
between Buyer and Seller, the Option Premium paid to Seller shall be credited
against the Purchase Price. The amount of the Cash Consideration payable at the
Closing (the “Closing Consideration”) shall be equal to the Cash Consideration
less than the Option Premium.

2.6 Purchase Price Adjustment.

(a) For purposes of this Section 2.6, the following terms shall have the
meanings assigned to them in this Section 2.6(a):

(i) “Accounting Principles” means GAAP applied on a basis consistent with its
application in the preparation of the financial information of the Seller.

(ii) “Base Amount” means the average month-end stock value of the Equipment Part
Inventory for the first nine months of 2010, calculated by aggregating the
simple moving average of the purchase price of individual line items of
Equipment Part Inventory.

(iii) “Closing Equipment Part Inventory Amount” means the aggregate dollar
amount of Equipment Part Inventory, net of applicable reserves, as of the date
two (2) Business Days prior to the Closing Date, calculated in accordance with
the Accounting Principles.

(iv) “Closing Equipment Part Inventory Statement” means an unaudited statement
of Closing Equipment Part Inventory Amount that is prepared in accordance with
the Accounting Principles.

(b) Within five (5) Business Days, but not less than two (2) Business Days prior
to the Closing Date, Buyer shall have conducted, or at Buyer’s option shall have
caused a third party to conduct, a physical inventory for purposes of preparing
the Closing Equipment Part Inventory Statement. Seller shall provide reasonable
access during normal business hours to Buyer to Seller’s facilities for the
purpose of preparing the Closing Equipment Part Inventory Statement. Seller and
its Representatives shall have the right to observe the taking of such physical
inventory and Buyer and the Seller shall cooperate in good faith with respect to
any such physical inventory. Subject to the consent of the Seller with respect
to the amount of the Closing Equipment Part Inventory Amount, such consent not
to be unreasonably withheld or delayed, no later than two (2) Business Days
prior to the Closing Date, Buyer will prepare, or cause to be prepared, and
deliver to Seller the Closing Equipment Part Inventory Statement which shall set
forth the calculation of the Closing Equipment Part Inventory Amount as mutually
agreed by Buyer and the Seller.

 

-12-



--------------------------------------------------------------------------------

(c) The Equipment Part Inventory shall be valued at Seller’s average purchase
cost for each item.

(d) The Purchase Price shall be adjusted as follows: (i) if the Closing
Equipment Part Inventory Amount is less than the Base Amount, the Cash
Consideration shall be reduced by the absolute value of the difference between
the Base Amount and the Closing Equipment Part Inventory Amount; or (ii) if the
Closing Equipment Part Inventory Amount is greater than the Base Amount, the
Cash Consideration shall be increased by absolute value of the difference
between the Base Amount and the Closing Equipment Part Inventory Amount.

2.7 Allocation. Within 30 days following the Closing, Buyer shall deliver to
Seller an allocation statement setting forth the allocation of the Purchase
Price (which, for the avoidance of doubt, shall include the Option Premium
credited against the Purchase Price for purposes of this Section 2.7) for Tax
purposes, which allocation shall be agreed upon by the Parties (as agreed and as
may be revised pursuant to the last sentence of this Section 2.7, the
“Allocation Statement”). Except as otherwise required by Law, Buyer and Seller
shall file all Tax Returns (such as IRS Form 8594 or any other forms or reports
required to be filed pursuant to Section 1060 of the Code, if applicable, or any
comparable provisions of Law) in a manner that is consistent with the Allocation
Statement and refrain from taking any action inconsistent therewith. Buyer and
Seller agree to treat any payments made pursuant to the indemnification
provisions of this Asset Purchase Agreement as an adjustment to the Purchase
Price for Tax purposes.

2.8 Consents.

(a) Notwithstanding anything in this Asset Purchase Agreement to the contrary,
this Asset Purchase Agreement shall not constitute an agreement to sell, assign,
transfer, convey or deliver any Purchased Asset or any benefit arising under or
resulting from such Purchased Asset if the sale, assignment, transfer,
conveyance or delivery thereof, without the Consent of a third party, (i) would
constitute a breach or other contravention of the rights of such third party,
(ii) would be ineffective with respect to any party to a Contract concerning
such Purchased Asset, or (iii) would, upon transfer, in any way adversely affect
the rights of Buyer under such Purchased Asset. If the sale, assignment,
transfer, conveyance or delivery by Seller to, or any assumption by Buyer of,
any interest in, or Liability under, any Purchased Asset requires the Consent of
a third party, then such sale, assignment, transfer, conveyance, delivery or
assumption shall be subject to such Consent being obtained. Without limiting
Section 2.8(b), to the extent any Assigned Contract may not be assigned to Buyer
by reason of the absence of any such Consent (“Restricted Contract”), Buyer
shall not be required to assume any Assumed Liabilities arising under such
Restricted Contract.

(b) To the extent that any Consent in respect of a Restricted Contract or any
other Purchased Asset shall not have been obtained on or before the Closing
Date, Buyer may elect to proceed with the Closing, in which case, Seller shall
for a period of up to ninety (90) days following the Closing Date continue to
use reasonable best efforts to obtain any such Consent after the Closing Date.
Seller shall for a period of up to ninety (90) days following the Closing Date
cooperate with Buyer in any economically feasible arrangement proposed by Buyer
to provide that Buyer shall receive the interest of Seller in the benefits under
such

 

-13-



--------------------------------------------------------------------------------

Restricted Contract or other Purchased Asset. As soon as a Consent for the sale,
assignment, transfer, conveyance, delivery or assumption of a Restricted
Contract or other Purchased Asset is obtained, Seller shall promptly assign,
transfer, convey and deliver such Restricted Contract or Purchased Asset to
Buyer, and Buyer shall assume the Assumed Liabilities under any such Restricted
Contract from and after the date of assignment to Buyer pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the Assignment and Assumption Agreement.

(c) Nothing contained in this Section 2.8 or elsewhere in this Asset Purchase
Agreement shall be deemed a waiver by Buyer of its right to have received on the
Closing Date an effective assignment of all of the Purchased Assets or of the
covenant of Seller to obtain all Consents, nor shall this Section 2.8 or any
other provision of this Asset Purchase Agreement be deemed to constitute an
agreement to exclude from the Purchased Assets any Assigned Contracts or other
Purchased Asset as to which a Consent may be necessary.

ARTICLE III

CLOSING

3.1 Closing Date. The closing of the Transactions contemplated by this Asset
Purchase Agreement (the “Closing”) shall take place at the offices of Morgan,
Lewis & Bockius LLP, 2 Palo Alto Square, Suite 700, 3000 El Camino Real, Palo
Alto, California 94306, at 10:00 a.m. on a date to be specified by the parties
which shall be no later than two (2) Business Days after satisfaction (or waiver
as provided herein) of the conditions set forth in Article VIII (other than
those conditions that by their nature will be satisfied at the Closing), unless
another time, date and/or place is agreed to in writing by the parties. The date
on which the Closing occurs is referred to in this Asset Purchase Agreement as
the “Closing Date.”

3.2 Deliveries by Seller at the Closing. At the Closing, Seller shall deliver to
Buyer the following:

(a) an Escrow Agreement in a form reasonably satisfactory to the parties (the
“Escrow Agreement”), duly executed by Seller;

(b) a Bill of Sale in a form reasonably satisfactory to the parties, duly
executed by Seller;

(c) an Assignment and Assumption Agreement in a form reasonably satisfactory to
the parties (the “Assignment and Assumption Agreement”), duly executed by
Seller;

(d) an Intellectual Property License Agreement in the form of Exhibit A (the
“Intellectual Property License Agreement”) hereto duly executed by Seller;

(e) with respect to each parcel of Real Property, a special warranty deed (the
“Special Warranty Deed”) in a form reasonably satisfactory to the parties, duly
executed by Seller;

 

-14-



--------------------------------------------------------------------------------

(f) such other good and sufficient instruments of transfer as Buyer reasonably
deems necessary and appropriate to vest in Buyer all right, title and interest
in, to and under the Purchased Assets;

(g) the Seller Closing Certificate; and

(h) a completed certification of non-foreign status pursuant to
Section 1.1445-2(b)(2) of the Treasury regulations duly executed by Seller.

3.3 Deliveries by Buyer at the Closing. At the Closing, Buyer shall deliver to
Seller the following:

(a) Buyer shall pay the Closing Consideration as follows (i) an amount equal to
$2,600,000 (the “Escrow Fund”) to U.S. Bank National Association as escrow agent
(the “Escrow Agent”) pursuant to the Escrow Agreement to secure indemnification
obligations of Seller set forth in this Asset Purchase Agreement, and (ii) an
amount equal to the Closing Consideration less than the Escrow Fund by wire
transfer to an account of Seller designated in writing by Seller to Buyer no
later than three (3) Business Days prior to the Closing Date;

(b) the Escrow Agreement duly executed by Buyer or its designee;

(c) the Assignment and Assumption Agreement duly executed by Buyer or its
designee;

(d) the Intellectual Property License Agreement duly executed by Buyer or its
designee; and

(e) the Buyer Closing Certificate.

3.4 Guarantee. Subject to the terms hereof, Parent hereby unconditionally and
irrevocably guarantees to Seller and its Affiliates, as primary obligor and not
merely as a surety, (a) the due and punctual performance and observance by Buyer
of each term, provision and condition binding upon Buyer pursuant to this Asset
Purchase Agreement and each Ancillary Agreement and (b) the due, punctual and
full payment (when and as the same may become due and payable) of each amount
that Buyer is or may become obligated to pay under or pursuant to this Asset
Purchase Agreement and each Ancillary Agreement, in accordance with the terms
thereof, by acceleration or otherwise without offset or deduction.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof that the
statements contained in this Article IV are true and correct, except as set
forth in the disclosure schedule dated and delivered as of the date hereof by
Seller to Buyer (the “Seller Disclosure Schedule”), which is attached to this
Asset Purchase Agreement and is designated therein as being the Seller
Disclosure Schedule. The Seller Disclosure Schedule shall be arranged in
paragraphs corresponding to each representation and warranty set forth in this
Article IV. Each exception to

 

-15-



--------------------------------------------------------------------------------

a representation and warranty set forth in the Seller Disclosure Schedule shall
qualify the specific representation and warranty which is referenced in the
applicable paragraph of the Seller Disclosure Schedule, and other applicable
representations and warranties contained herein to the extent the relevance of
such exception or qualification as an exception or qualification to (or a
disclosure for purposes of) such other representations or warranties is readily
apparent on its face from a reading of the Seller Disclosure Schedule. Nothing
in the Seller Disclosure Schedule is intended to broaden the scope of any
representation or warranty of Seller contained in this Asset Purchase Agreement.

4.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware,
has all requisite corporate power to own, lease and operate the Purchased Assets
and is duly qualified to do business and is in good standing in the State of
Oregon.

4.2 Authority and Enforceability.

(a) Seller has the requisite corporate power and authority to enter into this
Asset Purchase Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Asset Purchase Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of Seller. Seller has duly executed and
delivered this Asset Purchase Agreement. This Asset Purchase Agreement
constitutes the valid and binding obligation of Seller, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (ii) the availability
of injunctive relief and other equitable remedies.

(b) Seller has the requisite corporate power and authority to enter into each
Ancillary Agreement and to consummate the transactions contemplated thereby. The
execution and delivery by Seller of each Ancillary Agreement and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary corporate action on the part of Seller. On or prior to the
Closing, Seller will have duly executed and delivered each Ancillary Agreement.
Upon execution and delivery of the Ancillary Agreements by Seller, the Ancillary
Agreements will constitute the valid and binding obligation of Seller,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (ii) the availability of injunctive relief and other equitable
remedies. The Ancillary Agreements will effectively vest in Buyer good, valid
and marketable title to all the Purchased Assets free and clear of all Liens,
other than Permitted Liens.

4.3 No Conflicts; Consents.

(a) The execution and delivery of this Asset Purchase Agreement by Seller do
not, and the execution and delivery of each Ancillary Agreement by Seller, the
performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby (in
each case, with or without the giving of notice or lapse of time, or both), will
not, directly or indirectly, (i) violate the provisions of any of

 

-16-



--------------------------------------------------------------------------------

Seller’s Charter Documents, (ii) violate or constitute a default, an event of
default or an event creating rights of acceleration, termination or
cancellation, imposition of additional material obligations or loss of material
rights under any Assigned Contract by which the Facility or the Purchased Assets
are bound, (iii) violate or conflict in any material respect with any Law,
Authorization or Order applicable to Seller, or (iv) result in the creation of
any Liens (other than Permitted Liens) upon the Facility or any of the Purchased
Assets. Section 4.3(a) of the Seller Disclosure Schedule sets forth all
consents, waivers and other approvals that are required in connection with the
transactions contemplated by this Asset Purchase Agreement for the effective
assignment to and assumption by Buyer of any Assigned Contract to which Seller
is a party (collectively, “Consents”).

(b) No material Authorization or Order of, registration, declaration or filing
with, or notice to, any Governmental Entity or other Person, is required by or
with respect to Seller in connection with the execution and delivery of this
Asset Purchase Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby.

4.4 Equipment Part Inventory; Operational Inventory. Schedule 4.4 of the Seller
Disclosure Schedule sets forth the Equipment Part Inventory and Operational
Inventory and the stock value of the Equipment Part Inventory for the first nine
months of 2010 (calculated by aggregating the simple moving average of the
purchase price of individual line items of Equipment Part Inventory), subject to
repair and replacement in the Ordinary Course of Business. Except for Inventory
consigned to Seller by Buyer, each item of the Equipment Part Inventory and
Operational Inventory is to Seller’s Knowledge, free of any material defect or
other deficiency. All of such Equipment Part Inventory and Operational Inventory
is located at the Facility and no such Equipment Part Inventory or Operational
Inventory is held on a consignment basis except for that received from or on
behalf of Buyer.

4.5 Taxes.

(a) To the extent that the breach of the following would reasonably be expected
to result in any liability of Buyer for Taxes: (i) Seller has timely filed all
Tax Returns that were required to be filed; (ii) all such Tax Returns were
complete and correct in all material respects; (iii) all Taxes owed by Seller
(whether or not shown on any Tax Return) have been timely paid; (iv) Seller is
not currently the beneficiary of any extension of time within which to file any
Tax Return; and (v) Seller has not received any written notice of any action or
audit now proposed or threatened or pending against, or with respect to Seller
in respect of any Taxes.

(b) There are no Liens for Taxes on any of the Purchased Assets other than
Permitted Liens. Seller has withheld and timely paid all Taxes required to have
been withheld and paid with respect to the Purchased Assets, and all material
Tax reporting requirements associated with such Taxes have been satisfied.

(c) To the extent that a breach of the following would reasonably be expected to
result in any liability of Buyer for Taxes, (i) Seller has withheld and paid all
material Taxes required to have been withheld and paid in connection with any
amounts paid or

 

-17-



--------------------------------------------------------------------------------

owing to any employee, independent contractor, creditor, or other third party,
and (ii) all material Tax reporting requirements with respect thereto have been
satisfied.

(d) In each case with respect to the Purchased Assets, (i) there is no dispute
or claim concerning any Liability for Taxes with respect to Seller for which
written notice has been provided, or which is asserted or threatened in writing,
and (ii) Seller has not waived (or is subject to a waiver of) any statute of
limitations in respect of Taxes or has not agreed to (or is subject to) any
extension of time with respect to a Tax assessment or deficiency.

(e) Seller is a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

(f) Seller is not a party to or bound by any Tax indemnity agreement, Tax
sharing agreement or similar Contract that would become binding upon Buyer upon
completion of the transactions contemplated by this Asset Purchase Agreement.

4.6 Compliance with Law.

(a) Since January 1, 2009, Seller has used and operated the Purchased Assets in
compliance in all material respects with all applicable Laws.

(b) To Seller’s knowledge, no event has occurred and no circumstances exist that
(with or without the passage of time or the giving of notice) would reasonably
be expected to result in a material violation of, conflict with or failure on
the part of Seller to operate the Purchased Assets in material compliance with,
any applicable Law. Since January 1, 2009, Seller has not received written
notice regarding any violation of, conflict with, or failure to operate the
Purchased Assets in compliance with, any applicable Law.

4.7 Business Authorizations.

(a) Seller has all material Authorizations required under applicable Law with
respect to the operation or ownership of the Purchased Assets as currently
operated or owned by Seller (the “Business Authorizations”). Seller owns or
possesses such Business Authorizations free and clear of all Liens other than
Permitted Liens. Such Business Authorizations are valid and in full force and
effect. All Business Authorizations are listed in the Seller Disclosure
Schedule.

(b) To Seller’s Knowledge, no event has occurred and no circumstances exist that
(with or without the passage of time or the giving of notice) may result in a
material violation of, conflict with, failure on the part of Seller to comply
with the terms of, or the revocation, withdrawal, termination, cancellation,
suspension or modification of any Business Authorization. Seller has not
received written notice regarding any violation of, conflict with, failure to
comply with the terms of, or any revocation, withdrawal, termination,
cancellation, suspension or modification of, any such Business Authorization. To
Seller’s Knowledge, Seller is not in material default, nor has Seller received
written notice of any claim of material default, with respect to any Business
Authorization.

 

-18-



--------------------------------------------------------------------------------

(c) No Person other than Seller owns or has any proprietary, financial or other
interest (direct or indirect) in any Business Authorization

4.8 Title to Personal Properties.

(a) The Seller Disclosure Schedule sets forth a complete and accurate list of
all personal properties and assets that are included in the Purchased Assets
(“Personal Property”) with a current fair market value in excess of $30,000,
specifying whether such Personal Property is owned or leased and, in the case of
leased assets, indicating the parties to, execution dates of and annual payments
under, the lease.

(b) With respect to Personal Property that it purports to own (other than
Inventory sold in the Ordinary Course of Business since the date thereof),
Seller has good and marketable title to all such Personal Property, free and
clear of all Liens except for Permitted Liens.

(c) All leases under which Personal Property is leased are in full force and
effect in accordance with its terms, and Seller is not, to Seller’s Knowledge,
is in breach of any of the terms of any such lease.

4.9 Condition of Tangible Assets. To Seller’s Knowledge, all Purchased Assets
that are tangible property are in good operating condition and repair (subject
to normal wear and tear given the use and age of such assets).

4.10 Real Property.

(a) The Seller Disclosure Schedule contains a list of all real property and
interests in real property owned in fee by Seller that constitutes part of the
Facility (the “Real Property”). Seller does not lease any real property that
constitutes part of the Facility.

(b) With respect to each parcel of Real Property:

(i) Seller has good and marketable title to each such parcel of Real Property
free and clear of all Liens, except (A) Permitted Liens and (B) zoning and
building restrictions, easements, covenants, rights-of-way and other similar
restrictions of record, none of which impairs the current use of such Real
Property in any material respect.

(ii) Seller has provided to Buyer copies of the deed by which Seller acquired
each parcel of Real Property, and copies of the most recent title insurance
policy and survey in the possession of Seller (if any) with respect to such
parcels.

(iii) There are no outstanding options or rights of first refusal to purchase
such parcel of Real Property, or any portion thereof or interest therein.

(c) The Real Property is not currently in violation of any zoning ordinance, in
any material respect.

 

-19-



--------------------------------------------------------------------------------

(d) No Governmental Entity having the power of eminent domain over the Real
Property has commenced or, to Seller’s Knowledge, intends to exercise the power
of eminent domain or a similar power with respect to all or any part of the Real
Property. There are no pending or, to Seller’s Knowledge, threatened
condemnation, building, zoning or other land use regulatory proceedings relating
to any portion of the Real Property which would reasonably be expected to
adversely effect in any material respect the current use, occupancy or value
thereof. Seller has not received notice of any pending or threatened special
assessment proceedings affecting any portion of the Real Property.

(e) Seller has not received any written notice of any material violation of any
Laws or administrative or judicial orders (including those relating to hazardous
materials) affecting or regarding the Real Property.

(f) Seller has legal rights of ingress and egress to and from all Real Property
from and to the Facility to a public street.

(g) No Person other than Seller is in possession of any of the Real Property or
any portion thereof, and there are no leases, subleases, licenses, concessions
or other agreements, written or oral, granting to any Person other than Seller
the right of use or occupancy of the Real Property or any portion thereof.

(h) All water, sewer, gas, electric, telephone and drainage facilities, and all
other utilities required by any Law or currently used in the operation of the
Facility are installed to the property lines of the Real Property (taken as a
whole).

4.11 Intellectual Property.

(a) The Seller Disclosure Schedule lists all licenses, sublicenses and other
agreements (“In-Bound Licenses”) pursuant to which a third party authorizes
Seller to use, practice any rights under, or grant sublicenses with respect to,
any Intellectual Property Rights or Technology owned by a third party and used
by Seller at the Facility, other than In-Bound Licenses that consist solely of
“shrink-wrap” and similar commercially available end-user licenses, and, with
respect to each In-Bound License, whether the In-Bound License is exclusive or
non-exclusive.

(b) Seller represents and warrants that it possesses the rights necessary to
enter into and perform its obligations under the Intellectual Property License
Agreement.

(c) To Seller’s knowledge and except for uses that apply solely to
Seller-proprietary products, by operating the Facility and using the other
Purchased Assets and Licensed Intellectual Property to manufacture
Seller-proprietary semiconductor devices, Seller has not infringed and is not
infringing upon, or otherwise unlawfully used or uses, any Intellectual Property
Rights of a third party. Since January 1, 2009, and except as set forth in
Section 4.11(c) of the Seller Disclosure Schedule or with respect to claims
solely related to Seller-proprietary products, Seller has not received any
communication alleging that Seller has violated or, by operating the Facility
and using the other Purchased Assets to manufacture Seller-proprietary
semiconductor devices, would violate, any Intellectual Property Rights of a
third party.

 

-20-



--------------------------------------------------------------------------------

(d) To Seller’s Knowledge, no Facility Employee has been or is, by performing
services related to Seller’s operation of the Facility and use of the other
Purchased Assets to manufacture Seller-proprietary semiconductor devices, in
violation of any term of any employment, invention disclosure or assignment,
confidentiality or noncompetition agreement or other restrictive covenant or any
Order.

(e) The execution and delivery of this Asset Purchase Agreement by Seller does
not, and the consummation of the transactions contemplated hereby (in each case,
with or without the giving of notice or lapse of time, or both), will not,
directly or indirectly, result in the loss or impairment of, or give rise to any
right of any third party to terminate or reprice or otherwise renegotiate any of
the In-Bound Licenses, nor require the consent of any Governmental Entity or
other third party in respect of any such In-Bound Licenses.

(f) To Seller’s Knowledge, the Software and other information technology used to
operate the Facility and that will be included as a Purchased Asset or that
constitutes Licensed Intellectual Property under the Intellectual Property
License Agreement (i) are configured and maintained to mitigate the effects of
viruses and do not contain Trojan horses or other malicious code and (ii) have
not suffered any material error, breakdown, failure, or security breach in the
last twenty-four months that has caused material disruption or damage to the
Facility or the use of the other Purchased Assets to manufacture
Seller-proprietary semiconductor devices or that was potentially reportable to
any Governmental Entity.

(g) Seller is in possession of and the Buyer will receive such working copies of
all Software included in the Purchased Assets or that constitutes Licensed
Intellectual Property licensed to Seller under the Intellectual Property License
Agreement, including, object and (for Software owned by or exclusively licensed
to any Acquired Company) source code, and all related manuals and other
documentation, as included in the Purchased Assets or Licensed Intellectual
Property.

4.12 Absence of Certain Changes or Events. From the date of Seller’s most recent
balance sheet filed with the Securities and Exchange Commission on or prior to
the date of this Asset Purchase Agreement to the Closing Date:

(a) there has not been any material adverse change in the condition of the
Purchased Assets, except as set forth in Section 4.12(a) of the Seller
Disclosure Schedule;

(b) Seller has not amended or changed, or proposed to amend or change, its
Charter Documents in a manner that would reasonably be expected to delay the
consummation of the transactions contemplated by this Asset Purchase Agreement;

(c) Seller has not (i) increased or modified the compensation or benefits
payable or to become payable by Seller to any current or former directors,
employees, consultants or contractors engaged in the operation of the Facility
in any material respect, (ii) increased or modified any Benefit Plan made to,
for or with any current or former directors, employees, consultants or
contractors engaged in the operation of the Facility, or (iii) entered into any
employment, severance or termination agreement regarding any of the Transferred
Employees;

 

-21-



--------------------------------------------------------------------------------

(d) Seller has not sold, leased, transferred or assigned any Purchased Assets,
except for (i) the sale of Inventory other than Equipment Part Inventory and
Operational Inventory, (ii) the sale of obsolete Equipment, in each case in the
Ordinary Course of the Business, and (iii) except as set forth in
Section 4.12(d) of the Seller Disclosure Schedule;

(e) Seller has not removed or disposed of any Equipment, except as set forth in
Section 4.12(e) of the Seller Disclosure Schedule;

(f) Seller has not mortgaged, pledged or subjected to Liens any Purchased
Assets, except for Liens arising under lease financing arrangements existing as
of the date of Seller’s most recent balance sheet filed with the Securities and
Exchange Commission on or prior to the date of this Asset Purchase Agreement,
Permitted Liens and Liens set forth in Section 4.12(f) of the Seller Disclosure
Schedule;

(g) Seller has not entered into, amended, modified, canceled or waived any
rights under, any Material Contract and no Material Contract has been terminated
or cancelled, except for in the Ordinary Course of the Business or as set forth
in Section 4.12(g) of the Seller Disclosure Schedule;

(h) there has not been any material labor dispute, other than individual
grievances, or to the Knowledge of Seller, any activity or proceeding by a labor
union or representative thereof to organize any Facility Employee;

(i) Seller has not agreed, or entered into any arrangement, to take any action
which, if taken prior to the date hereof, would have made any representation or
warranty set forth in this Article IV as qualified by the Seller Disclosure
Schedule materially untrue or incorrect as of the date when made;

(j) there has not been any material damage, destruction or loss with respect to
the Purchased Assets, whether or not covered by insurance; and

(k) Seller has not agreed, whether in writing or otherwise, to do any of the
foregoing.

4.13 Contracts.

(a) Except as set forth in Section 4.13(a) of the Seller Disclosure Schedule,
Seller is not a party to, or bound by any Contract that is, in each case related
to the Purchased Assets but not solely related to Seller-proprietary products,
and is in effect as of the date of this Asset Purchase Agreement:

(i) a Contract or series of related Contracts for the purchase of materials,
supplies, goods, services, equipment or other assets that involves (A) annual
payments by Seller of $30,000 or more, or (B) aggregate payments by Seller of
$30,000 or more;

(ii) a Contract or series of related Contracts for the sale by Seller of
(A) materials, supplies, goods, services, equipment or other assets, that
involves a specified annual minimum dollar sales amount of $30,000 or more, or
(B) pursuant to which Seller received

 

-22-



--------------------------------------------------------------------------------

payments of more than $30,000 in the year ended December 31 of the last full
fiscal year prior to the date of this Agreement;

(iii) a Contract that requires Seller to purchase its total requirements of any
product or service from a third party or that contains “take or pay” provisions;

(iv) a Contract or series of related Contracts that (A) continues over a period
of more than one (1) year from the date hereof or (B) involves payments to or by
Seller exceeding $30,000, other than arrangements disclosed pursuant to the
preceding paragraphs (i) and (ii);

(v) a partnership, joint venture or similar Contract;

(vi) a distribution, dealer, representative or sales agency Contract;

(vii) a Contract for the lease of personal property which provides for payments
to or by Seller in any one case of $30,000 or more annually or $30,000 or more
over the term of the Contract;

(viii) a Contract which provides for the indemnification by Seller of any
Person, the undertaking by Seller to be responsible for consequential damages,
or the assumption by any member of Seller of any material Tax, environmental or
other Liability;

(ix) a Contract which restrains the ability of Seller to engage or compete in
any manner or in any business in a manner that would reasonably be expected to
have a material adverse effect on the Purchased Assets as currently used by
Seller;

(x) an In-Bound License;

(xi) a Contract relating to the acquisition by another Person or disposition to
another Person of a material portion of the Purchased Assets (whether by merger,
sale of stock, sale of assets or otherwise);

(xii) a collective bargaining Contract or other Contract with any labor
organization, union or association with respect to the Facility Employees; and

(xiii) an employment or consulting Contract with a Facility Employee other than
those that are terminable at-will by Seller on less than 30 days’ notice.

(b) Each Contract required to be listed in Section 4.13(a) of the Seller
Disclosure Schedule (collectively, the “Material Contracts”) is valid and
enforceable in accordance with its terms. Seller has complied with and is in
compliance with, and to Seller’s Knowledge, all other parties thereto have
complied with and are in compliance with, the provisions of each Material
Contract.

(c) Seller is not, and to Seller’s Knowledge, no other party thereto is, in
default in the performance, observance or fulfillment of any obligation,
covenant, condition or other term contained in any Material Contract, and Seller
has not given or received written

 

-23-



--------------------------------------------------------------------------------

notice to or from any Person relating to any such alleged or potential default
that has not been cured. To Seller’s Knowledge, no event has occurred which with
or without the giving of notice or lapse of time, or both, may materially
conflict with or result in a material violation or breach of, or give any Person
the right to accelerate the maturity or performance of, or cancel, terminate or
modify, any Material Contract.

(d) Seller has made available accurate and complete copies of each Material
Contract to Buyer.

4.14 Sufficiency of Purchased Assets. Except for any Facility Employees who do
not become Transferred Employees, Intellectual Property Rights or Technology
owned by a third party and used by Seller for its own semiconductor
manufacturing operations at the Facility and the rights provided pursuant to the
Intellectual Property License Agreement, and except as set forth in Section 4.14
of the Seller Disclosure Schedule, the Purchased Assets constitute all tangible
assets, Technology and Intellectual Property Rights necessary for the operation
of the Facility and the use of the Purchased Assets as conducted by Seller for
its own semiconductor manufacturing operations at the Facility as of the date of
this Asset Purchase Agreement.

4.15 Litigation.

(a) There is no action, suit or proceeding, claim, arbitration, litigation or
investigation (each, an “Action”), in each case related exclusively to the
Purchased Assets, (i) pending or, to Seller’s Knowledge, threatened against or
affecting Seller, or (ii) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Asset Purchase Agreement
or the Ancillary Agreements. To Seller’s Knowledge, no event has occurred or
circumstances exist that serve as a reasonable basis for any such Action. There
is no Action against any current or, to Seller’s Knowledge, former Facility
Employee with respect to which Seller has or is reasonably likely to have an
indemnification obligation.

(b) There is no unsatisfied judgment, penalty or award, in each case related to
the Purchased Assets, against or affecting Seller or any of the Purchased
Assets, except as solely related to Seller-proprietary products.

4.16 Employee Benefits.

(a) The Seller Disclosure Schedule sets forth a complete and accurate list of
all Benefit Plans maintained or contributed to by Seller for the benefit of any
Facility Employee (collectively, “Seller Benefit Plans”). A current, accurate
and complete copy of each Seller Benefit Plan has been provided to Buyer. Seller
has no intent or commitment to create any additional Seller Benefit Plan or
amend any Seller Benefit Plan.

(b) Except as would not reasonably be expected to result in a material Liability
to Buyer following the Closing, each Seller Benefit Plan that is an employee
pension benefit plan (as defined in Section 3(2) of ERISA) and which is intended
to be qualified under Section 401(a) of the Code, has been determined by the
Internal Revenue Service to be so qualified and to the Knowledge of Seller no
condition exists that would adversely affect any such determination. No Seller
Benefit Plan is a “defined benefit plan” as defined in Section 3(35) of ERISA.

 

-24-



--------------------------------------------------------------------------------

(c) None of Seller or any ERISA Affiliate has been or is currently party to any
“multi-employer plan,” as that term is defined in Section 3(37) of ERISA.

(d) There are no actions, suits or claims (other than routine claims for
benefits in the ordinary course) pending or, to Seller’s Knowledge, threatened
by any Facility Employee against any Seller Benefit Plan, or, with respect to
any Seller Benefit Plan against Seller, any ERISA Affiliate or, to the Knowledge
of Seller, any trustee or agent of Seller.

(e) With respect to each Seller Benefit Plan to which Seller or any ERISA
Affiliate is a party which constitutes a group health plan subject to
Section 4980B of the Code, except as would not reasonably be expected to result
in a material Liability to Buyer following the Closing, each such Seller Benefit
Plan complies, and in each case has complied, with all applicable requirements
of Section 4980B of the Code.

(f) Except as would not result in a material Liability to Buyer following the
Closing, there are not any outstanding Liabilities to Transferred Employees
under any Seller Benefit Plan that will become the obligation of Buyer after the
Closing.

(g) Except as would not result in a material Liability to Buyer following the
Closing, the consummation of the transactions contemplated by this Asset
Purchase Agreement will not create any obligation of Buyer under any Seller
Benefit Plan that (i) entitles any Facility Employee to severance pay,
unemployment compensation or any other payment or (ii) accelerates the time of
payment or vesting, or increase the amount of, compensation due to any such
Facility Employee, or results in the payment of any other benefits to any
Facility Employee or the forgiveness of any Indebtedness of any Facility
Employee.

4.17 Labor and Employment Matters.

(a) The Seller Disclosure Schedule sets forth (i) a list of all Facility
Employees (including title, position, employment starting date, whether active
or on a leave of absence), contractors and consultants primarily engaged in
activities at the Facility as of the date hereof, and (ii) the base compensation
(listing annual salary) and bonus opportunity (if applicable) of each such
Facility Employee, contractor and consultant.

(b) Seller is not a party or subject to any labor union or collective bargaining
agreement with respect to the Facility Employees. There have not been since
January 1, 2009, and there are not pending or, to Seller’s Knowledge,
threatened, any labor disputes, labor strikes, work stoppages, requests for
representation, pickets, work slow-downs due to labor disagreements or any
actions or arbitrations that involve Facility Employees. There is no unfair
labor practice, charge or complaint pending, unresolved or, to Seller’s
Knowledge, threatened before the National Labor Relations Board that involve
Facility Employees. To Seller’s Knowledge, no event has occurred or circumstance
exist that may provide the basis of any work stoppage or other labor dispute
with respect to the Facility Employees.

(c) Except as would not result in a material Liability to Buyer following the
Closing, Seller has complied with each, and is not in violation of any, Law
relating to anti-discrimination and equal employment opportunities in connection
with the operation of the Facility. Except as would not result in a material
Liability to Buyer following the Closing, there

 

-25-



--------------------------------------------------------------------------------

are no pending or, to Seller’s Knowledge, threatened discrimination or
retaliation complaint or charge relating to any characteristic protected by any
Law against Seller before any Governmental Entity nor, to Seller’s Knowledge,
does any basis therefor exist. Except as would not result in a material
Liability to Buyer following the Closing, there are, and have been, no
violations of any other Law respecting the hiring, hours, wages, occupational
safety and health, employment, promotion, termination or benefits of any
Facility Employee.

(d) Seller has paid or properly accrued in the Ordinary Course of the Business
all wages and compensation due to Facility Employees, including all vacations or
vacation pay, holidays or holiday pay, sick days or sick pay, and bonuses. The
Seller Disclosure Schedule sets forth accrued vacation hours and aggregate
dollar value of all such accrued vacation with respect to each Facility
Employee.

(e) Since January 1, 2009, Seller has not effectuated a “plant closing” (as
defined in the WARN Act) or a “mass lay-off” (as defined in the WARN Act), in
either case affecting the Facility, except in accordance with the WARN Act.

(f) Except as would not result in a material Liability to Buyer following the
Closing, Seller has complied and is in compliance with the requirements of the
Immigration Reform and Control Act of 1986. The Seller Disclosure Schedule sets
forth a true and complete list of all Facility Employees working in the United
States who are not U.S. citizens and a description of the legal status under
which each such Facility Employee is permitted to work in the United States. All
Facility Employees who are performing services for Seller in the United States
are legally able to work in the United States.

4.18 Environmental.

(a) As used in this Asset Purchase Agreement, the following words and terms have
the following definitions:

(i) The term “Environment” means all indoor or outdoor air, surface water,
groundwater, surface or subsurface land, including all fish, wildlife, biota and
all other natural resources.

(ii) The term “Environmental Action” means any claim, proceeding or other Action
brought or threatened under any Environmental Law or the assertion of any claim
with respect to Pre-Closing Environmental Liabilities.

(iii) The term “Environmental Clean-up Site” means any location which is listed
on the National Priorities List, the Comprehensive Environmental Response,
Compensation and Liability Information System, or on any similar state list of
sites requiring investigation or cleanup, or which is the subject of any pending
Action related to or arising from any alleged violation of any Environmental
Law, or at which there has been a threatened or actual Release of a Hazardous
Substance.

(iv) The term “Environmental Laws” means any and all applicable Laws and
Authorizations issued, promulgated or entered into by any Governmental Entity
prior to Closing relating to the Environment, worker health and safety,
preservation or reclamation of

 

-26-



--------------------------------------------------------------------------------

natural resources, or to the management, handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, Release or threatened Release of or exposure to Hazardous
Substances, including but not limited to: the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.
(“CERCLA”); the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et
seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300(f) et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.; the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. Section 2701 et seq.; and any similar or implementing state or
local Law, and all amendments or regulations promulgated thereunder; and any
common law doctrine, including but not limited to, negligence, nuisance,
trespass, personal injury, or property damage related to or arising out of the
presence, Release, or exposure to Hazardous Substances.

(v) The term “Environmental Permit” means any Authorization under Environmental
Law and includes any and all Orders issued or entered into by a Governmental
Entity under Environmental Law.

(vi) The term “Hazardous Substances” means all explosive or radioactive
materials or substances, hazardous or toxic materials, hazardous or toxic
wastes, hazardous or toxic chemicals, petroleum and petroleum products
(including crude oil or any fraction thereof), asbestos or asbestos containing
materials, and all other materials, wastes, chemicals or substances which are
regulated by, form the basis of liability or are defined as hazardous, extremely
hazardous, toxic or words of similar import, under any Environmental Law,
including materials listed in 49 C.F.R. Section 172.101 and materials defined as
hazardous pursuant to Section 101(14) of CERCLA.

(vii) The term “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of Hazardous Substances into the Environment.

(b) Seller has obtained, and is in compliance with, all material Environmental
Permits required in connection with the Real Property and all the other
Purchased Assets. All such Environmental Permits are valid and in full force and
effect and all renewal applications for such Environmental Permits have been
timely filed with the appropriate Governmental Entity. To Seller’s Knowledge,
none of such Environmental Permits will be terminated or impaired or become
terminable as a result of the consummation of the transactions contemplated by
this Asset Purchase Agreement.

(c) Seller has been, and is currently, in material compliance with all
applicable Environmental Laws, and Seller has not received written notice
alleging that Seller is not in such compliance with Environmental Laws, in each
case in connection with the Real Property or any of the other Purchased Assets.
To Seller’s Knowledge, neither the execution of

 

-27-



--------------------------------------------------------------------------------

this Asset Purchase Agreement or the Ancillary Agreements will require any
notification to or the consent of any Governmental Entity or the undertaking of
any investigations or remedial actions pursuant to Environmental Law.

(d) There are no past, pending or, to Seller’s Knowledge, threatened
Environmental Actions against or affecting Seller in connection with the Real
Property or any of the other Purchased Assets, and Seller is not aware of any
facts or circumstances which could reasonably be expected to form the basis for
any such Environmental Action with respect to the Real Property or the Purchased
Assets.

(e) Seller has not entered into or agreed to any Order, and Seller is not
subject to any Order, relating to compliance with any Environmental Law or to
investigation or cleanup of a Hazardous Substance under any Environmental Law,
in each case in connection with the Real Property or any of the other Purchased
Assets.

(f) No Lien other than a Permitted Lien has been attached to, or asserted
against the Real Property or any of the other Purchased Assets pursuant to any
Environmental Law, and, to Seller’s Knowledge, no such Lien has been threatened.
To Seller’s Knowledge, there are not facts, circumstances or other conditions
that could reasonably be expected to give rise to any Liens on or affecting the
Real Property or any of the other Purchased Assets under Environmental Law.

(g) Except in material compliance with all applicable Environmental Laws, there
has been no treatment, storage, disposal or Release of, and no Person has been
exposed to, any Hazardous Substance at, from, into, on or under the Real
Property in a manner that could result in a Liability to Seller under
Environmental Laws.

(h) To Seller’s Knowledge, there are no aboveground or underground storage tanks
on or about the Real Property except in compliance with Environmental Laws.

(i) To the Knowledge of Seller, there is no asbestos containing material or lead
based paint containing materials in at, on, under or within the Real Property.

(j) Neither Seller nor, to Seller’s Knowledge, any of its predecessors has in
connection with the Real Property or any of the other Purchased Assets,
transported or arranged for the treatment, storage, handling, disposal, or
transportation of any Hazardous Material to any off-site location which is an
Environmental Clean-up Site or which could result in an Environmental Action
against Seller.

(k) Seller has provided to Buyer true and complete copies of, or access to, all
written environmental assessments, studies, Phase I reports and related data,
analyses and compliance audits that have been prepared with respect to the Real
Property and the other Purchased Assets to the extent that such materials are in
Seller’s possession or under their immediate control.

4.19 Insurance.

 

-28-



--------------------------------------------------------------------------------

(a) The Seller Disclosure Schedule sets forth (i) an accurate and complete list
of each insurance policy and fidelity bond which covers the Purchased Assets and
the Facility Employees (the “Policies”) and (ii) with respect to the Purchased
Assets, a list of all pending claims and the claims history for Seller during
the current year and the preceding three years (including with respect to
insurance obtained but not currently maintained). There are no pending claims
under any of such Policies with respect to the Purchased Assets as to which
coverage has been questioned, denied or disputed by the insurer or in respect of
which the insurer has reserved its rights.

(b) The Seller Disclosure Schedule describes any self-insurance arrangement by
or affecting Seller with respect to the Purchased Assets, including any reserves
thereunder, and describes the loss experience for all claims that were
self-insured in the current year and the preceding three years.

(c) All Policies are issued by an insurer that is financially sound and
reputable, are in full force and effect and are enforceable in accordance with
their terms. Such Policies provide adequate insurance coverage for the Purchased
Assets as currently operated and owned, and are sufficient for compliance with
all Laws and Contracts to which Seller is a party or by which it is bound in
connection with the Purchased Assets.

(d) All premiums due under the Policies have been paid in full or, with respect
to premiums not yet due, accrued. Seller has not received a written notice of
cancellation of any Policy or of any material changes that are required in the
operation of the Facility or use of the other Purchased Assets as a condition to
the continuation of coverage under, or renewal of, any such Policy. There is no
existing default or event which, with the giving of notice or lapse of time or
both, would constitute a default under any Policy or entitle any insurer to
terminate or cancel any Policy with respect to the Purchased Assets. Seller has
no Knowledge of any threatened termination of any Policy.

4.20 Suppliers.

(a) Section 4.20 of the Seller Disclosure Schedule sets forth with respect to
the Purchased Assets:

(i) each supplier from whom purchases by Seller exceeded $30,000 in the year
ended December 31, 2009 or December 31, 2010 pursuant to a Contract; and

(ii) each supplier who constitutes a sole source of supply to Seller in
connection with Seller’s manufacture of Seller-proprietary semiconductor
products at the Facility as currently operated by Seller; and

(b) No such supplier has canceled or otherwise terminated, or threatened to
cancel or otherwise terminate, its relationship with Seller in connection with
Seller’s manufacture of Seller-proprietary semiconductor products at the
Facility. Seller has not received notice that any such supplier may cancel,
terminate or otherwise materially and adversely modify its relationship with
Seller in connection with Seller’s manufacture of Seller-proprietary
semiconductor products at the Facility or limit its services, supplies or
materials to Seller in connection with Seller’s manufacture of
Seller-proprietary semiconductor products at the Facility,

 

-29-



--------------------------------------------------------------------------------

either as a result of the consummation of the transactions contemplated by this
Asset Purchase Agreement or otherwise.

4.21 Brokers or Finders. Seller represents, as to itself and its Affiliates,
that no agent, broker, investment banker or other firm or Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Asset Purchase
Agreement and the Ancillary Agreements, except ATREG, whose fees and expenses
will be paid by Seller.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that each statement contained in this
Article V is true and correct as of the date hereof.

5.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation and has the requisite corporate power to own, lease and operate
its properties and to carry on its business as now being conducted.

5.2 Authority and Enforceability. Buyer has the requisite corporate power and
authority to enter into this Asset Purchase Agreement and the Ancillary
Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Asset
Purchase Agreement and the Ancillary Agreements to which Buyer is a party and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of Buyer. This
Asset Purchase Agreement has been, and the Ancillary Agreements to which Buyer
is a party will be, duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Seller, constitutes the valid and
binding obligations of Buyer, enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (b) the availability
of injunctive relief and other equitable remedies.

5.3 No Conflicts; Consents.

(a) The execution and delivery of this Asset Purchase Agreement by Buyer do not,
and the execution and delivery of the Ancillary Agreements to which Buyer is a
party and the consummation of the transactions contemplated hereby and thereby
will not, (i) violate the provisions of any of the Charter Documents of Buyer,
(ii) violate any Contract to which Buyer is a party, (iii) to the knowledge of
Buyer, violate any Law of any Governmental Entity applicable to Buyer on the
date hereof, or (iv) to the knowledge of Buyer, result in the creation of any
Liens upon any of the assets owned or used by Buyer, except in each such case
where such violation or Lien would not reasonably be expected materially to
impair or delay the ability of Buyer to perform its obligations under this Asset
Purchase Agreement or the Ancillary Agreements.

 

-30-



--------------------------------------------------------------------------------

(b) No Authorization or Order of, registration, declaration or filing with, or
notice to any Governmental Entity is required by Buyer in connection with the
execution and delivery of this Asset Purchase Agreement and the Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby, except for the failure to obtain which would
not reasonably be expected to materially impair the ability of Buyer to perform
its obligations under this Asset Purchase Agreement and the Ancillary Agreements
to which Buyer is a party.

5.4 Litigation. There is no Action pending or, to the knowledge of Buyer,
threatened against, Buyer which (a) challenges or seeks to enjoin, alter or
materially delay the consummation of the transactions contemplated by this Asset
Purchase Agreement, or (b) would reasonably be expected to have a material
adverse effect on Buyer.

5.5 Availability of Funds. Buyer has cash available or has existing borrowing
facilities which together are sufficient to enable it to consummate the
transactions contemplated by this Asset Purchase Agreement.

5.6 Brokers or Finders. Buyer represents, as to itself and its Affiliates, that
no agent, broker, investment banker or other firm or Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Asset Purchase
Agreement and the Ancillary Agreements.

ARTICLE VI

COVENANTS OF SELLER

6.1 Conduct of Business. During the period from the date of this Asset Purchase
Agreement and continuing until the earlier of the termination of this Asset
Purchase Agreement or the Closing Date, except with regard to performance of the
Foundry Services Agreement or the Ancillary Agreements, or except with the prior
written consent of Buyer, such consent not to be unreasonably conditioned,
delayed or withheld, Seller shall:

(a)(i) maintain its corporate existence, (ii) pay or perform the Liabilities of
the Purchased Assets when due, (iii) operate the Purchased Assets in the
Ordinary Course of Business and in accordance with the provisions of this Asset
Purchase Agreement and in compliance with all Laws, Business Authorizations and
Material Contracts, and (iv) maintain the level and quality of the Equipment
Part Inventory and Operational Inventory;

(b) use commercially reasonable efforts consistent with past practices and
policies to preserve intact the Facility, keep available the services of its
present Facility Employees, subject to Seller’s obligations and other
limitations on Seller’s actions set forth in this Asset Purchase Agreement, and
preserve its relationships with suppliers, distributors, licensors and others
having dealings with the Facility pursuant to Assigned Contracts; provided that
Seller is not authorized to, and shall not, make any commitments on behalf of
Buyer;

(c) use commercially reasonable efforts to maintain the Real Property and other
assets, properties and rights included in the Purchased Assets in the same state
of repair, order and conditions as they are on the date hereof, subject to
normal wear and tear in the

 

-31-



--------------------------------------------------------------------------------

Ordinary Course of Business, and subject to any repairs or replacements and
except with respect to Equipment purchased by Seller for non-operational
purposes to serve as spare parts;

(d) maintain the Books and Records in accordance with past practice, and use its
reasonable efforts to maintain in full force and effect all Business
Authorizations and Policies;

(e)(i) confer with Buyer prior to implementing operational decisions of a
material nature at the Facility, (ii) report on a regular basis concerning the
status of the Purchased Assets, and (iii) promptly notify Buyer of any event or
occurrence not in the Ordinary Course of Business; and

(f) use commercially reasonable efforts to (i) operate the Facility and use the
other Purchased Assets in such a manner that on the Closing Date the
representations and warranties of Seller contained in this Asset Purchase
Agreement shall be true and correct, as though such representations and
warranties were made on and as of such date, and (ii) cause all of the
conditions to the obligations of Buyer under this Asset Purchase Agreement to be
satisfied as soon as practicable following the date hereof.

6.2 Negative Covenants. Except as expressly provided in this Asset Purchase
Agreement, Seller shall not do any of the following, in each case with respect
to the Purchased Assets, without the prior written consent of Buyer, such
consent not to be unreasonably conditioned, delayed or withheld:

(a) adopt or propose any amendment to Charter Documents of the Seller that would
reasonably be expected to delay the consummation of the transactions
contemplated by this Asset Purchase Agreement;

(b)(i) other than pursuant to a written agreement or Seller Benefit Plan
disclosed in the Seller Disclosure Schedule in the amount required thereunder,
(A) modify the compensation or benefits payable or to become payable by Seller
to any Transferred Employee, or (B) modify any bonus, severance, termination,
pension, insurance or other employee benefit plan, payment or arrangement made
to, for or with any Transferred Employee, or (ii) enter into any employment,
severance or termination agreement with any Transferred Employee;

(c) establish, adopt, enter into, amend or terminate any Seller Benefit Plan or
any collective bargaining, thrift, compensation or other plan, agreement, trust,
fund, policy or arrangement for the benefit of any Transferred Employee;

(d) sell, lease, transfer or assign any Purchased Assets, except the sale,
lease, transfer or assignment (i) of Inventory other than Equipment Part
Inventory and Operational Inventory, (ii) of obsolete Equipment, (iii) of
Excluded Assets or (iv) in the Ordinary Course of Business;

(e) remove, dispose or replace of any individual piece of Equipment; provided
however the use of Equipment purchased by Seller for non-operational purposes to
serve as spare parts or maintain existing Equipment shall not constitute the
removal, disposal or replacement of any individual piece of Equipment;

 

-32-



--------------------------------------------------------------------------------

(f) mortgage, pledge or subject to Liens, other than Permitted Liens, any
Purchased Assets;

(g) amend, modify, cancel or waive any material rights under any Contract which
is an Assigned Contract;

(h) be party to any merger, acquisition, consolidation, recapitalization,
liquidation, dissolution or similar transaction solely with respect to the
Purchased Assets;

(i) take any action or omit to do any act which action or omission will cause it
to breach any obligation contained in this Asset Purchase Agreement or cause any
representation or warranty of Seller not to be true and correct as of the
Closing Date; or

(j) agree, whether in writing or otherwise, to do any of the foregoing.

6.3 Access to Information; Investigation. Subject to the terms of the
Confidentiality Agreement by and between Buyer and Seller dated May 20, 2010
(the “Confidentiality Agreement”), Seller shall afford to Buyer’s officers,
directors, employees, accountants, counsel, consultants, advisors and agents
(“Representatives”) free and full access to and the right to inspect, during
normal business hours, all of the properties, assets, records, Contracts and
other documents with respect to the operation and ownership of the Purchased
Assets, subject to reasonable policies and procedures at the Facility and
requirements not to unreasonably affect the operation of the Facility, and shall
permit them to consult with the officers, employees, accountants, counsel and
agents of Seller for the purpose of making such investigation of the Purchased
Assets as Buyer shall reasonably desire to make. Seller shall furnish to Buyer
all such documents and copies of documents and records and information with
respect to the Purchased Assets and copies of any working papers solely relating
thereto as Buyer may reasonably request. Without limiting the foregoing, Seller
shall permit Buyer and Buyer’s Representatives to conduct environmental due
diligence of the Real Property and the other Purchased Assets, including the
collecting and analysis of samples of indoor or outdoor air, surface water,
groundwater or surface or subsurface land on, at, in, under or from the
Facility.

6.4 Confidentiality. From and after the Closing Date until the third anniversary
of the Closing Date, unless otherwise required by Law or the rules and
regulations of any stock exchange on which such party’s stock is traded or
quoted, each party will, and will cause its Affiliates to, hold, and will use
its reasonable best efforts to cause its and their respective Representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Purchased Assets, except to the extent that such party can show that such
information (a) is in the public domain through no fault of such party or any of
its Affiliates or their respective Representatives, (b) is lawfully acquired by
such party or any of its Affiliates after the Closing Date from sources that are
not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation, (c) was in the possession of such party prior to
disclosure by the disclosing party or its Representatives or (d) is developed by
such party independent of any confidential information provided hereunder. If a
party or any of its Affiliates or Representatives is compelled to disclose any
such information by judicial or administrative process or by other requirements
of Law, such party shall promptly notify the other party in writing and shall
disclose only that portion of such information that such party is

 

-33-



--------------------------------------------------------------------------------

advised by its counsel in writing is legally required to be disclosed; provided
that such party shall exercise its reasonable efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.

6.5 Release of Liens. Prior to the Closing Date, Seller shall cause to be
released all Liens other than Permitted Liens in and upon any of the Purchased
Assets (all of such Liens are set forth in the Seller Disclosure Schedule).

6.6 Consents. Prior to the Closing Date, Seller shall use commercially
reasonable efforts to obtain all Consents that are required under Assigned
Contracts in connection with the consummation of the transactions contemplated
by this Asset Purchase Agreement.

6.7 Notification of Certain Matters, Seller shall give prompt notice to Buyer of
(a) any fact, event or circumstance known to it that individually or taken
together with all other facts, events and circumstances known to it, has had or
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Purchased Assets, or would cause or constitute a
material breach of any of its representations, warranties, covenants or
agreements contained herein, (b) the failure of any condition precedent to
Buyer’s obligations hereunder, (c) any notice or other communication from any
third party alleging that the consent of such third party is or may be required
in connection with the consummation of the transactions contemplated by this
Asset Purchase Agreement, (d) any notice or other communication from any
Governmental Entity in connection with the consummation of the transactions
contemplated by this Asset Purchase Agreement, or (e) the commencement of any
Action that, if pending on the date of this Asset Purchase Agreement, would have
been required to have been disclosed pursuant to Section 4.12; provided,
however, (i) the delivery of any notice pursuant to this Section 6.7 shall not
limit or otherwise affect any remedies available to Buyer, pursuant to the terms
of this Asset Purchase Agreement, and (ii) disclosure by Seller shall not be
deemed to amend or supplement the Seller Disclosure Schedule or prevent or cure
any misrepresentation, breach of warranty or breach of covenant.

6.8 Restrictive Covenants.

(a) Seller covenants that, commencing on the Closing Date and ending on the
third anniversary of the Closing Date (the “Noncompetition Period”), Seller
shall not, and it shall cause its Affiliates not to, directly or indirectly, in
any capacity, engage in or have any direct or indirect ownership interest in any
business anywhere in the world which is engaged, either directly or indirectly,
in the business of developing, manufacturing, marketing or selling any products
manufactured using Buyer’s proprietary Diffusion Metal Oxide Semiconductor
(“DMOS”) process technology (the “Seller Restricted Business”). It is recognized
that the Seller Restricted Business is expected to be conducted throughout the
world and that more narrow geographical limitations of any nature on this
non-competition covenant are therefore not appropriate.

(b) Buyer covenants that during the Noncompetition Period, Buyer shall not, and
it shall cause its Affiliates not to, directly or indirectly, in any capacity,
engage in or have any direct or indirect ownership interest in, any business
anywhere in the world which is engaged, either directly or indirectly, in the
business of developing, manufacturing, marketing or selling any products which
are competitive with the products listed in Schedule 6.8(b)(i) that are produced
by Seller using the Purchased Assets prior to the Closing, excluding
specifically the

 

-34-



--------------------------------------------------------------------------------

products listed in Schedule 6.8(b)(ii) that are produced by Buyer prior to the
Closing (the “Buyer Restricted Business”). For the purpose of clarity, the
business of developing, manufacturing, marketing or selling power semiconductor
products is not deemed to be a Buyer Restricted Business. The noncompetition
obligation of Buyer shall not apply to products exclusively sold to Seller after
the Closing. It is recognized that the Buyer Restricted Business is expected to
be conducted throughout the world and that more narrow geographical limitations
of any nature on this non-competition covenant are therefore not appropriate.

6.9 Exclusivity. Seller agrees as follows:

(a) Except with respect to the transactions contemplated by this Asset Purchase
Agreement, the Seller agrees that it will not, and it will cause its
Subsidiaries and its and their respective Representatives not to, (i) initiate,
solicit, facilitate, seek, knowingly encourage or induce, directly or
indirectly, any inquiries or the making or implementation of any proposal or
offer (including, without limitation, any proposal or offer to its stockholders
or any of them) from any Person other than Buyer with respect to the sale or
disposition of (x) all or substantially all of the Facility or (y) any material
Purchased Assts located at the Facility (other than replacement at Seller’s
discretion with substantially equivalent assets in good working condition or
repair in the Ordinary Course of Business) pursuant to a merger, acquisition,
consolidation, recapitalization, liquidation, dissolution, equity investment or
similar transaction (any such proposal or offer being hereinafter referred to as
a “Proposal”), or (ii) engage in any negotiations concerning, or provide any
confidential information or data to, or have any substantive discussions with,
any Person relating to a Proposal or (iii) enter into or consummate any
agreement or understanding with any Person relating to a Proposal.

(b) Except with respect to the transaction contemplated herein, Seller shall
immediately cease and terminate, and it shall cause its Subsidiaries and its and
their respective Representatives immediately to cease and terminate, any
existing activities, including discussions or negotiations with any parties
conducted heretofore with respect to any Proposal.

(c) Seller shall promptly notify Buyer if any inquiries, proposals or offers
related to a Proposal are received by, any confidential information or data is
requested from, or any negotiations or discussions related to a Proposal are
sought to be initiated or continued with, it or any of its Subsidiaries or any
of their respective Representatives.

6.10 Vanderzanden Farms. Seller, at its sole cost and expense, shall use
commercially reasonable efforts to terminate Vanderzanden Farms’ right to use of
the 2.69 acres of the Real Property as disclosed in Schedule 4.10 of the Seller
Disclosure Schedule in a writing (i) signed by Seller and (ii) signed by
Vanderzanden Farms (the “Vanderzanden Farms Termination”).

ARTICLE VII

COVENANTS OF BUYER AND SELLER

7.1 Regulatory Approvals.

(a) Buyer and Seller shall each promptly apply for, and take all reasonably
necessary actions to obtain or make, as applicable, all Orders and
Authorizations of, and all

 

-35-



--------------------------------------------------------------------------------

filings with, any Governmental Entity or other Person required to be obtained or
made by it for the consummation of the transactions contemplated by this Asset
Purchase Agreement. Each party shall cooperate with and promptly furnish
information to the other party necessary in connection with any requirements
imposed upon such other party in connection with the consummation of the
transactions contemplated by this Asset Purchase Agreement. Buyer and Seller
shall each be responsible for one half of all filing and other similar fees
payable in connection with such filings and for any local counsel fees.

(b) For the period of six (6) months after the Closing Date, Seller shall use
commercially reasonable efforts to assist Buyer in identifying the Business
Authorizations (including Environmental Permits) required by Buyer to own and
operate the Purchased Assets to manufacture its own products from and after the
Closing Date and will either transfer current Business Authorizations (including
Environmental Permits) of Seller to Buyer or use commerically reasonably efforts
to assist Buyer in obtaining new Authorizations.

7.2 Public Announcements. Neither Buyer nor Seller shall issue any press
releases or otherwise make any public statements with respect to the
transactions contemplated by this Asset Purchase Agreement; provided, however,
that Buyer or Seller may, without such approval, make such press releases or
other public announcement as it believes are required pursuant to any listing
agreement with any national securities exchange or stock market or applicable
securities Laws, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance; provided, further, that
each of the parties may make internal announcements to their respective
employees that are consistent with the parties’ prior public disclosures
regarding the transactions contemplated by this Asset Purchase Agreement.

7.3 Employees.

(a) Promptly following the execution of this Asset Purchase Agreement, Seller
shall provide reasonable access to Buyer to the facilities and the personnel
records of Seller for Facility Employees the purpose of preparing for and
conducting employment interviews with Facility Employees. Buyer shall not be
obligated to offer employment to any Facility Employee.

(b) Buyer may offer employment to any Facility Employee on such terms and
conditions as it deems appropriate in its sole discretion, such employment to be
contingent upon and effective immediately following the Closing; provided that
no later than three (3) business days prior to Buyer’s offer of employment to
any Facility Employee, Buyer shall provide to Seller written notice of the
compensation terms of such offer with respect to title and/or position and cash
compensation. Seller shall use commercially reasonable efforts to assist Buyer
in employing as new employees of Buyer, all Facility Employees to whom Buyer has
offered employment pursuant to this Section 7.3(b). The Facility Employees who
accept Buyer’s offer of employment and commence employment with Buyer shall be
referred to, collectively, as “Transferred Employees.” Seller shall terminate
the employment of all Transferred Employees with Seller effective immediately
prior to the Closing.

 

-36-



--------------------------------------------------------------------------------

(c) Any and all Liabilities relating to or arising out of the employment, or
cessation of employment, of any Facility Employee (whether or not a Transferred
Employee) on or prior to the close of business on the Closing Date shall be the
sole responsibility of Seller including wages and other remuneration due through
the close of business on the Closing Date. Notwithstanding the foregoing, Buyer
shall assume and honor accrued vacation of Transferred Employees, up to eighty
(80) hours of vacation per Transferred Employee (“Transferred Vacation
Benefits”), to the extent permissible under Law. Should any Transferred Employee
request any portion of his or her Transferred Vacation Benefits to be paid out
in cash, Buyer shall pay such Transferred Vacation Benefits at a rate of pay
equal to the Transferred Employee’s base salary that is in effect at the time of
the request.

(d) From and after the Closing Date, Buyer shall offer to Transferred Employees
such Benefit Plans and arrangements as it deems appropriate in its sole
discretion, provided that, Transferred Employees shall receive credit for their
prior service with Seller and its Affiliates, including prior service with
predecessor employers where such prior service is recognized by Seller as of
immediately prior to the Closing, for purposes of eligibility to participate,
vesting and determination of level of benefits (but not to the extent that such
recognition would result in duplication of benefits or with respect to any
defined benefit plan) in Benefit Plans (other than under an equity, equity
derivative or deferred compensation plan, program or policy) offered by Buyer
and shall be entitled to enjoy the benefits available to similarly situated
Buyer employees. From and after the Closing Date, Buyer shall use commercially
reasonable efforts to cause any pre-existing conditions or limitations and
eligibility waiting periods under any group health plans of Buyer or its
Affiliates to be waived with respect to Transferred Employees and their eligible
dependents to the extent such Transferred Employees and their eligible
dependents were not subject to such preexisting conditions and limitations and
eligibility waiting periods under the comparable Seller Benefit Plans as of
immediately preceding the Closing. Buyer shall not assume any Liability under
any of the Seller Benefit Plans.

(e) All Transferred Employees shall become vested in their accrued benefits per
Seller’s benefit vesting schedule under Seller’s pension benefit plans as of the
Closing Date, and Seller shall retain Liability for the payment of such accrued
benefits in accordance with the terms of such pension benefit plans.

(f) Seller shall be liable for any severance, separation, deferred compensation
or similar benefits that are payable (i) to any Person who is or was an employee
of Seller and who is not a Transferred Employee, including any Facility Employee
whose employment was terminated prior to the Closing (“Seller Employees”), and
(ii) to Transferred Employees, to the extent that such Transferred Employee’s
right to severance, separation, deferred compensation or similar benefits arises
under a Seller Benefit Plan as a result of the transactions contemplated by this
Asset Purchase Agreement and the Ancillary Agreements.

(g) Seller shall be liable for the administration and payment of all workers’
compensation Liabilities and benefits with respect to (i) Transferred Employees
to the extent resulting from claims, events, circumstances, exposures,
conditions or occurrences occurring on or prior to the Closing, and (ii) Seller
Employees. Buyer shall be liable for the administration and payment of all
workers’ compensation Liabilities and benefits with respect to Transferred

 

-37-



--------------------------------------------------------------------------------

Employees to the extent resulting from claims, events, circumstances, exposures,
conditions or occurrences occurring after the Closing Date.

(h) Seller shall be liable for the administration and payment of all health and
welfare Liabilities and benefits under the Seller Benefit Plans with respect to
(i) Transferred Employees to the extent resulting from claims, events,
circumstances, exposures, conditions or occurrences occurring on or prior to the
Closing, and (ii) Seller Employees. Buyer shall be liable for the administration
and payment of all health and welfare Liabilities and benefits under Buyer’s
Benefit Plans with respect to Transferred Employees participating therein to the
extent resulting from claims, events, circumstances, exposures, conditions or
occurrences occurring after the Closing Date.

(i) Seller shall retain and perform all Liabilities and maintain all insurance
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) with
respect to Seller Employees and their covered dependents; provided that Buyer
shall perform all of its obligations under COBRA with respect to Transferred
Employees and their covered dependents that become eligible for COBRA after the
Closing Date.

(j) Except as expressly set forth in this Section 7.3 with respect to
Transferred Employees, Buyer shall have no obligation with respect to any
Facility Employee or any other employee of Seller.

(k) Nothing in this Asset Purchase Agreement confers upon any Facility Employee
or Transferred Employee any rights or remedies of any nature or kind whatsoever
under or by reason of this Section 7.3. Nothing in this Asset Purchase Agreement
shall limit the right of Buyer to terminate or reassign any Transferred Employee
after the Closing or to change the terms and conditions of his or employment in
any manner.

7.4 Taxes.

(a) Seller shall pay fifty percent (50%) and Buyer shall pay fifty percent
(50%) of all transfer taxes, including all federal, state and local sales,
documentary and real estate and other transfer Taxes, if any, due as a result of
the purchase, sale or transfer of the Purchased Assets in accordance herewith
whether imposed by Law on Seller or Buyer.

(b) All real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
that includes (but does not end on) the Closing Date shall be apportioned
between Seller and Buyer as of the Closing Date based on the number of days of
such taxable period included in the period ending with and including the Closing
Date (with respect to any such taxable period, the “Pre-Closing Tax Period”),
and the number of days of such taxable period beginning after the Closing Date
(with respect to any such taxable period, the “Post-Closing Tax Period”). Seller
shall be liable for the proportionate amount of such Taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such Taxes that is attributable to the Post-Closing Tax Period. If
bills for such Taxes have not been issued as of the Closing Date, and, if the
amount of such Taxes for the period including the Closing Date is not then
known, the estimated apportionment of such Taxes shall be made at Closing on the
basis of the prior

 

-38-



--------------------------------------------------------------------------------

period’s Taxes. After Closing, upon receipt of bills for the period including
the Closing Date, adjustments to the apportionment shall be made by the parties,
so that if either party would otherwise bear more than its proper share as a
result of the estimated apportionment made at the Closing, the other party shall
promptly reimburse such party.

(c) Buyer and Seller agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets and Assumed Liabilities (including access to
books and records) as is reasonably necessary for the filing of all Tax Returns,
the making of any election relating to Taxes, the preparation for any audit by
any Taxing Authority, and the prosecution or defense of any Action relating to
any Tax. Any expenses incurred in furnishing such information or assistance
shall be borne by the party requesting it.

7.5 Bulk Sales Laws. Buyer and Seller hereby waive compliance by Buyer and
Seller with the bulk sales Law and any other similar Laws in any applicable
jurisdiction in respect of the transactions contemplated by this Asset Purchase
Agreement and the Ancillary Agreements.

7.6 Discharge of Business Obligations After Closing. From and after the Closing,
if Seller or any of its Affiliates receives or collects any funds relating to
any Purchased Asset, Seller or its Affiliate shall remit such funds to Buyer
within thirty (30) Business Days after its receipt thereof. From and after the
Closing, if Buyer receives or collects any funds relating to any Excluded Asset,
Buyer shall remit any such funds to Seller within thirty (30) Business Days
after its receipt thereof.

7.7 Access to Books and Records. Each of Seller and Buyer shall preserve until
the tenth anniversary of the Closing Date all records possessed or to be
possessed by such party relating to any of the Purchased Assets, Liabilities or
operation of the Facility prior to the Closing. After the Closing Date, where
there is a legitimate business purpose, such party shall provide the other party
with access, upon prior reasonable written request specifying the need therefor,
during regular business hours, to (i) the officers and employees of such party
and (ii) the books of account and records of such party, but, in each case, only
to the extent relating to the assets, Liabilities or operation of the Facility
prior to the Closing, and the other party and its Representatives shall have the
right to make copies of such books and records at their sole cost; provided,
however, that the foregoing right of access shall not be exercisable in such a
manner as to interfere unreasonably with the normal operations and business of
such party or to permit Buyer access to any books and records relating to Taxes
of Seller. Such records may nevertheless be destroyed by a party if such party
sends to the other party written notice of its intent to destroy records,
specifying with particularity the contents of the records to be destroyed. Such
records may then be destroyed after the 30th day after such notice is given
unless the other party objects to the destruction in which case the party
seeking to destroy the records shall deliver such records to the objecting party
at the objecting party’s cost.

7.8 Further Assurances. Buyer and Seller shall execute such documents and other
instruments and take such further actions as may be reasonably required or
desirable to carry out the provisions of this Asset Purchase Agreement and the
Ancillary Agreements and to consummate the transactions contemplated hereby and
thereby. Upon the terms and subject to the conditions hereof, Buyer and Seller
shall each use its respective reasonable best efforts to (a)

 

-39-



--------------------------------------------------------------------------------

take or cause to be taken all actions and to do or cause to be done all other
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Asset Purchase
Agreement and the Ancillary Agreements and (b) obtain in a timely manner all
Consents and Authorizations and effect all necessary registrations and filings.
From time to time after the Closing, at Buyer’s request, Seller shall execute,
acknowledge and deliver to Buyer such other instruments of conveyance and
transfer and will take such other actions and execute and deliver such other
documents, certifications and further assurances as Buyer may reasonably require
in order to vest more effectively in Buyer, or to put Buyer more fully in
possession of, any of the Purchased Assets. Seller and Buyer shall use
commercially reasonable efforts to consummate the Closing by January 31, 2012.

ARTICLE VIII

CONDITIONS TO CLOSING

8.1 Conditions to Obligations of Buyer and Seller. The obligations of Buyer and
Seller to consummate the transactions contemplated by this Asset Purchase
Agreement are subject to the satisfaction on or prior to the Closing Date of the
following conditions:

(a) All Authorizations and Orders of, declarations and filings with, and notices
to any Governmental Entity, required to permit the consummation of the
transactions contemplated by this Asset Purchase Agreement and set forth on
Schedule 8.1(a) shall have been obtained or made and shall be in full force and
effect.

(b) No temporary restraining order, preliminary or permanent injunction or other
Order preventing the consummation of the transactions contemplated by this Asset
Purchase Agreement shall be in effect. No Law shall have been enacted or shall
be deemed applicable to the transactions contemplated by this Asset Purchase
Agreement which makes the consummation of such transactions illegal.

8.2 Conditions to Obligation of Buyer. The obligation of Buyer to consummate the
transactions contemplated by this Asset Purchase Agreement is subject to the
satisfaction (or waiver by Buyer in its sole discretion) of the following
further conditions:

(a) The representations and warranties of Seller set forth in Article IV
(i) that are not qualified by “material adverse effect” or other materiality
qualifications shall have been true and correct in all material respects at and
as of the date hereof and shall be true and correct in all material respects at
and as of the Closing Date as if made at and as of the Closing Date, except to
the extent that such representations and warranties refer specifically to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date, and (ii) that are qualified by
“material adverse effect” or other materiality qualifications shall have been
true and correct in all respects at and as of the date hereof and shall be true
and correct in all respects at and as of the Closing Date as if made at and as
of the Closing Date, except to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date.

 

-40-



--------------------------------------------------------------------------------

(b) Seller shall have performed or complied in all material respects with all
obligations and covenants required by this Asset Purchase Agreement to be
performed or complied with by Seller at or prior to the Closing.

(c) Buyer shall have received a certificate dated the Closing Date signed on
behalf of Seller by the President of Seller to the effect that the conditions
set forth in Sections 8.2(a) and 8.2(b) have been satisfied (the “Seller Closing
Certificate”).

(d) There shall have been no material adverse change in the condition of the
Purchased Assets taken as a whole; provided however, that none of the following
(individually or in combination) shall be deemed to constitute, or shall be
taken into account in determining whether there has been, a material adverse
change: (a) any adverse change resulting from any action taken by Buyer; (b) any
action taken or any action not taken by Seller in compliance with its covenants
and obligations contained in this Asset Purchase Agreement; or (c) any action
taken or any action not taken by Seller at the written request or with the
written consent of Buyer.

(e) No Action shall be pending or threatened before any court or other
Governmental Entity or before any other Person wherein an unfavorable Order
would (i) prevent consummation of any of the transactions contemplated by this
Asset Purchase Agreement or the Ancillary Agreements, (ii) affect adversely the
right of Buyer to own the Purchased Assets or (iii) restrain or prohibit Buyer’s
ownership or operation (or that of its Subsidiaries or Affiliates) of all or any
material portion of the Facility or Purchased Assets, or compel Buyer or any of
its Subsidiaries or Affiliates to dispose of or hold separate all or any
material portion of the Facility or Purchased Assets or all or any material
portion of the business and assets of Buyer and its Subsidiaries. No such Order
shall be in effect.

(f) No Law shall have been enacted or shall be deemed applicable to the
transactions contemplated by this Asset Purchase Agreement or the Ancillary
Agreements which has any of the effects set forth in clauses (i) through
(iii) in Section 8.2(e).

(g) Buyer shall have received (i) an owner’s title insurance policy issued by a
nationally recognized insurance company with respect to each parcel of Real
Property listed on Schedule 8.2(g) (the “Insured Real Properties”), issued as of
the Closing Date in an amount based on the amount of the Purchase Price to be
allocated to the Real Property to be mutually and reasonably agreed upon by
Seller and Buyer for the purposes of this Section 8.2(g), insuring Buyer’s fee
simple title to each Insured Real Property free of all Liens except Permitted
Liens and standard title policy exceptions, and (ii) a certified ALTA/ACSM Land
Title Survey for each of the Insured Real Properties, in form and substance
satisfactory to Buyer that shall not reveal any condition not permitted by
Section 4.10(b)(i). Seller shall be responsible for the costs related to the
owner’s title insurance policy referenced in the forgoing clause (i) and Buyer
and Seller shall each be responsible for fifty percent (50%) of the costs
related to the ALTA/ACSM Land Title Survey referenced in the forgoing clause
(ii). Buyer shall be responsible for the cost of extended coverage and any
endorsements to the title policy.

(h) Seller shall have obtained the Consent of each Person whose Consent is
required under the Contracts set forth in Schedule 8.2(h) and shall have
provided evidence of each such Consent in form and substance satisfactory to
Buyer.

 

-41-



--------------------------------------------------------------------------------

(i) Buyer shall have received (i) all material Authorizations (including any
Environmental Permits) that are necessary for it to operate the Purchased Assets
to manufacture its own products, or (ii) reasonable assurances from relevant
Governmental Entities that Buyer may operate under Seller’s Authorizations until
such time that Buyer receives its own Authorizations and Seller provides consent
to such use.

(j) Seller shall have delivered to Buyer all agreements and other documents
required to be delivered by Seller to Buyer pursuant to Section 3.2 of this
Asset Purchase Agreement.

(k) Buyer shall have received a certificate of the Secretary of Seller dated the
Closing Date and certifying: (A) that attached thereto are true and complete
copies of all resolutions adopted by the Board of Directors in connection with
the transactions contemplated by this Asset Purchase Agreement and the Ancillary
Agreements, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated by
this Asset Purchase Agreement and the Ancillary Agreements; and (B) to the
incumbency and specimen signature of each officer of Seller executing this Asset
Purchase Agreement and/or the Ancillary Agreements, and a certification by
another officer of Seller as to the incumbency and signature of the Secretary of
Seller.

(l) Buyer shall have received evidence in form and substance satisfactory to
Buyer that all Liens other than Permitted Liens with respect to the Purchased
Assets have been released.

(m) Seller shall have obtained the Vanderzanden Farms Termination.

8.3 Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions contemplated by this Asset Purchase Agreement is subject to the
satisfaction (or waiver by Seller in its sole discretion) of the following
further conditions:

(a) The representations and warranties of Buyer set forth in Article V (i) that
are not qualified by “material adverse effect” or other materiality
qualifications shall have been true and correct in all material respects at and
as of the date hereof and shall be true and correct in all material respects at
and as of the Closing Date as if made at and as of the Closing Date, except to
the extent that such representations and warranties refer specifically to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date, and (ii) that are qualified by
“material adverse effect” or other materiality qualifications shall have been
true and correct in all respects at and as of the date hereof and shall be true
and correct in all respects at and as of the Closing Date as if made at and as
of the Closing Date, except to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date.

(b) Buyer shall have performed or complied in all material respects with all
obligations and covenants required by this Asset Purchase Agreement to be
performed or complied with by Buyer at or prior to the Closing.

 

-42-



--------------------------------------------------------------------------------

(c) Seller shall have received a certificate dated the Closing Date signed on
behalf of Buyer by the President of Buyer to the effect that the conditions set
forth in Section 8.3(a) and 8.3(b) have been satisfied (the “Buyer Closing
Certificate”).

(d) No Action shall be pending or threatened before any court or other
Governmental Entity or other Person wherein an unfavorable Order would
(i) prevent consummation of any of the transactions contemplated by this Asset
Purchase Agreement and the Ancillary Agreements or (ii) cause any of the
transactions contemplated by this Asset Purchase Agreement and the Ancillary
Agreements to be rescinded following consummation. No such Order shall be in
effect.

(e) Buyer shall have delivered to Seller all agreements and other documents
required to be delivered by Buyer to Seller pursuant to Section 3.3 of this
Asset Purchase Agreement.

(f) Seller shall have received a certificate of the Secretary of Buyer dated the
Closing Date and certifying: (A) that attached thereto are true and complete
copies of all resolutions adopted by the Board of Directors of Buyer in
connection with the transactions contemplated by this Asset Purchase Agreement
and the Ancillary Agreements, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated by this Asset Purchase Agreement and the Ancillary
Agreements; and (B) to the incumbency and specimen signature of each officer of
Buyer executing this Asset Purchase Agreement and the Ancillary Agreements to
which it is a party, and a certification by another officer of Buyer as to the
incumbency and signature of the Secretary of Buyer.

ARTICLE IX

TERMINATION

9.1 Termination.

(a) This Asset Purchase Agreement may be terminated at any time prior to the
Closing:

(i) by mutual written consent of Buyer and Seller;

(ii) by Buyer or Seller if:

(A) the Closing does not occur on or before January 31, 2012; provided that the
right to terminate this Asset Purchase Agreement under this clause (ii)(A) shall
not be available to any party whose breach of a representation, warranty,
covenant or agreement under this Asset Purchase Agreement has been the cause of
or resulted in the failure of the Closing to occur on or before such date; or

(B) a Governmental Entity shall have issued an Order or taken any other action,
in any case having the effect of permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Asset Purchase Agreement,
which Order or other action is final and non-appealable;

 

-43-



--------------------------------------------------------------------------------

(iii) by Buyer if:

(A) any condition to the obligations of Buyer hereunder becomes incapable of
fulfillment other than as a result of a breach by Buyer of any covenant or
agreement contained in this Asset Purchase Agreement, and such condition is not
waived by Buyer; or

(B) there has been a material breach by Seller of any representation, warranty,
covenant or agreement contained in this Asset Purchase Agreement, and such
breach shall not have been cured within ten (10) Business Days after receipt by
Seller of written notice of such breach; or

(iv) by Seller if:

(A) any condition to the obligations of Seller hereunder becomes incapable of
fulfillment other than as a result of a breach by Seller of any covenant or
agreement contained in this Asset Purchase Agreement, and such condition is not
waived by Seller; or

(B) there has been a material breach by Buyer of any representation, warranty,
covenant or agreement contained in this Asset Purchase Agreement, and such
breach shall not have been cured within ten (10) Business Days after receipt by
Buyer of written notice of such breach.

(b) The party desiring to terminate this Asset Purchase Agreement pursuant to
clause (ii), (iii) or (iv) shall give written notice of such termination to the
other party hereto.

9.2 Effect of Termination. In the event of termination of this Asset Purchase
Agreement as provided in Section 9.1, this Asset Purchase Agreement shall
immediately become null and void and there shall be no Liability or obligation
on the part of Seller or Buyer or their respective officers, directors,
stockholders or Affiliates, except as set forth in Section 9.3; provided,
however, the provisions of Section 6.4 (Confidentiality), Section 7.2 (Public
Announcements) and Section 9.3 (Remedies) and Article X of this Asset Purchase
Agreement shall remain in full force and effect and survive any termination of
this Asset Purchase Agreement.

9.3 Remedies. Any party terminating this Asset Purchase Agreement pursuant to
Section 9.1 shall have the right to recover damages sustained by such party as a
result of any breach by the other party of any representation, warranty,
covenant or agreement contained in this Asset Purchase Agreement or fraud or
willful misrepresentation; provided, however, that the party seeking relief is
not in breach of any representation, warranty, covenant or agreement contained
in this Asset Purchase Agreement under circumstances which would have permitted
the other party to terminate the Agreement under Section 9.1.

ARTICLE X

INDEMNIFICATION

10.1 Survival.

 

-44-



--------------------------------------------------------------------------------

(a) Except as set forth in Section 10.1(b), all representations and warranties
contained in this Asset Purchase Agreement, the Ancillary Agreements, any
Schedule, certificate or other document delivered pursuant to this Asset
Purchase Agreement or the Ancillary Agreements, shall survive the Closing for a
period of one (1) year.

(b) The representations and warranties of Seller contained in Sections 4.1
(Organization and Good Standing), 4.2 (Authority and Enforceability), 4.14
(Sufficiency of Purchased Assets) and 4.21 (Brokers or Finders), and the
representations and warranties of Buyer contained in Sections 5.1 (Organization
and Good Standing), 5.2 (Authority and Enforceability) and 5.6 (Brokers or
Finders) shall survive the Closing until sixty (60) days after the expiration of
the applicable statute of limitations (after giving effect to any waivers and
extensions thereof). The representations and warranties of Seller contained in
Section 4.18 (Environmental) shall survive the Closing for five (5) years.

(c) The covenants and agreements which by their terms do not contemplate
performance after the Closing shall survive the Closing for a period of one
(1) year. The covenants and agreements which by their terms contemplate
performance after the Closing Date shall survive until the expiration of the
applicable statute of limitations, unless otherwise expressly provided for by
their terms.

(d) The period for which a representation or warranty, covenant or agreement
survives the Closing is referred to herein as the “Applicable Survival Period.”
Any claim for indemnification under Section 10.2(a)(i) and (ii) or 10.3(a)(i)
and (ii) must be asserted by written notice within the Applicable Survival
Period and in the event a notice of claim for indemnification under Section 10.2
or 10.3 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim (whether or not formal legal action shall have been commenced based upon
such claim) shall survive with respect to such claim until such claim is finally
resolved. The Indemnitor shall indemnify the Indemnitee for all Losses (subject
to the limitations set forth herein, if applicable) that the Indemnitee may
incur in respect of such claim, regardless of when incurred.

10.2 Indemnification by Seller.

(a) Seller shall indemnify and defend Buyer and its Affiliates and their
respective stockholders, members, managers, officers, directors, employees,
agents, successors and assigns (the “Buyer Indemnitees”) against, and shall hold
them harmless from, any and all losses, damages, claims (including third party
claims), charges, interest, penalties, Taxes, costs and expenses (including
legal, consultant, accounting and other professional fees, and fees and costs
incurred in enforcing rights under this Section 10.2, but excluding any special,
indirect, incidental, consequential, exemplary and punitive damages, and any
damages associated with any lost profits or lost opportunities (including loss
of future revenue, income or profits, diminution of value or loss of business
reputation)) (collectively, “Losses”) resulting from or incurred by any Buyer
Indemnitee as a proximate cause of:

(i) the failure of any representation and warranty made by Seller contained in
Article IV of this Asset Purchase Agreement and the Seller Closing Certificate
to be furnished to Buyer in connection with the transactions contemplated by
this Asset Purchase

 

-45-



--------------------------------------------------------------------------------

Agreement to be true and correct in all respects as of the date of this Asset
Purchase Agreement and as of the Closing Date as though such representation and
warranty were made as of the Closing Date (except in the case of representations
and warranties which by their terms speak only as of a specific date or dates,
which representations and warranties shall be true and correct as of such date);

(ii) any breach of any covenant or agreement of Seller contained in this Asset
Purchase Agreement;

(iii) any Excluded Liability;

any fees, expenses or other payments incurred or owed by Seller to any agent,
broker, investment banker or other firm or person retained or employed by it in
connection with the transactions contemplated by this Asset Purchase Agreement
and the Ancillary Agreements; and

(iv) violation of fraudulent transfer Laws or the failure to comply with any
bulk sales Laws or similar Laws by Seller in connection with the transactions
contemplated by this Asset Purchase Agreement.

Notwithstanding anything herein to the contrary, in determining the amount of
any Losses with respect to a breach of a representation or warranty by Seller
for purposes of Section 10.2(a)(i), such representations and warranties shall be
read without regard to any materiality qualifier, including any reference to
material adverse effect (except where any such provision requires disclosure of
lists of items of a material nature or above a specified threshold), contained
therein.

(b) Seller shall not be liable for any Loss or Losses pursuant to
Section 10.2(a)(i) (“Buyer Warranty Losses”) (i) unless and until the aggregate
amount of all Buyer Warranty Losses incurred by the Buyer Indemnitees exceeds
two hundred fifty thousand Dollars ($250,000), in which event Seller shall be
liable for all Buyer Warranty Losses from the first dollar.

(c) The maximum aggregate liability of Seller under Section 10.2(a)(i) and
Section 10.2(a)(ii) shall not exceed the Cap Amount; provided however the Cap
Amount shall not apply to, or otherwise reduce or limit a Buyer’s recovery for,
any Losses resulting from or in connection with indemnification claims made
pursuant to Section 10.2(a)(ii) for breaches of Seller’s obligations set forth
in Sections 6.2(d), 6.2(e), 6.2(i), 6.8(a) and 6.9(a) (the “Seller Fundamental
Covenants”). The maximum aggregate liability of Seller with respect to Losses
resulting from or in connection with indemnification claims made pursuant to
Section 10.2(a)(i) and Section 10.2(a)(ii), as limited by the foregoing
sentence, and Section 10.2(a)(ii) in respect of the Seller Fundamental Covenants
shall not exceed the Purchase Price. Notwithstanding anything to the contrary
elsewhere in this Asset Purchase Agreement, nothing contained in Sections
10.2(b) and 10.2(c) shall be deemed to limit or restrict in any manner any
rights or remedies which Buyer has, or might have, at Law, in equity or
otherwise, based on fraud or a willful misrepresentation hereunder.

10.3 Indemnification by Buyer.

 

-46-



--------------------------------------------------------------------------------

(a) Buyer shall indemnify and defend Seller and its Affiliates and their
respective stockholders, members, managers, officers, directors, employees,
agents, successors and assigns (the “Seller Indemnitees”) against, and shall
hold them harmless from, any and all Losses resulting from, arising out of, or
incurred by any Seller Indemnitee in connection with, or otherwise with respect
to:

(i) the failure of any representation and warranty or other statement by Buyer
contained in Article V of this Asset Purchase Agreement and the Buyer Closing
Certificate to be furnished to Seller in connection with the transactions
contemplated by this Asset Purchase Agreement to be true and correct in all
respects as of the date of this Asset Purchase Agreement and as of the Closing
Date as though such representation or warranty were made as of the Closing Date
(except in the case of representations and warranties which by their terms speak
only as of a specific date or dates, which representations and warranties shall
be true and correct as of such date),

(ii) any breach of any covenant or agreement of Buyer contained in this Asset
Purchase Agreement; and

(iii) any failure to perform when due the Assumed Liabilities.

(b) Buyer shall not be liable for any Loss or Losses pursuant to
Section 10.3(a)(i) (“Seller Warranty Losses”) unless and until the aggregate
amount of all Seller Warranty Losses incurred by the Seller Indemnitees exceeds
two hundred fifty thousand Dollars ($250,000), in which event Buyer shall be
liable for all Seller Warranty Losses from the first dollar.

(c) The maximum aggregate liability of Buyer under Section 10.3(a)(i) shall not
exceed the Cap Amount. Notwithstanding anything to the contrary elsewhere in
this Asset Purchase Agreement, nothing contained in Sections 10.3(b) and 10.3(c)
shall be deemed to limit or restrict in any manner any rights or remedies which
Seller has, or might have, at Law, in equity or otherwise, based on fraud or a
willful misrepresentation hereunder.

10.4 Deduction of IDT Insurance Proceeds Received By AOS. Without limiting the
effect of any other limitation contained in this Article X, for purposes of
computing the amount of any Losses incurred by Buyer under this Article X, there
shall be deducted an amount equal to the amount of any insurance proceeds
actually received by Buyer or any of its Affiliates under any IDT policy to
which Buyer is entitled under Section 2.1(i) in connection with such Losses or
any of the circumstances giving rise thereto. For the avoidance of doubt, there
shall be no amount deducted for any self-insurance or for proceeds or recovery
under any insurance obtained by Buyer at its own expense.

10.5 Indemnification Procedures for Third Party Claims.

(a) In the event that an Indemnitee receives notice of the assertion of any
claim or the commencement of any Action by a third party in respect of which
indemnity may be sought under the provisions of this Article X (“Third Party
Claim”), the Indemnitee shall promptly notify the Indemnitor in writing of such
Third Party Claim (“Notice of Claim”). Failure or delay in notifying the
Indemnitor will not relieve the Indemnitor of any Liability it

 

-47-



--------------------------------------------------------------------------------

may have to the Indemnitee, except and only to the extent that such failure or
delay causes actual harm to the Indemnitor with respect to such Third Party
Claim. The Notice of Claim shall set forth the amount, if known, or, if not
known, an estimate of the foreseeable maximum amount of claimed Losses (which
estimate shall not be conclusive of the final amount of such Losses) and a
description of the basis for such Third Party Claim.

(b) Subject to the further provisions of this Section 10.5, the Indemnitor will
have twenty (20) days (or less if the nature of the Third Party Claim requires)
from the date on which the Indemnitor received the Notice of Claim to notify the
Indemnitee that the Indemnitor will assume the defense or prosecution of such
Third Party Claim and any litigation resulting therefrom with counsel of its
choice and at its sole cost and expense (a “Third Party Defense”). If the
Indemnitor assumes the Third Party Defense in accordance with this
Section 10.5(b), (i) the Indemnitor shall be conclusively deemed to have
acknowledged that the Third Party Claim is within the scope of its indemnity
obligation hereunder and shall hold the Indemnitee harmless from and against the
full amount of any Losses resulting therefrom (subject to the terms and
conditions of this Asset Purchase Agreement); (ii) the attorneys’ fees, other
professionals’ and experts’ fees and court or arbitration costs incurred by the
Indemnitor in connection with defending such Third Party Claim shall be payable
by such Indemnitor; (iii) the Indemnitor shall diligently defend such Third
Party Claim; (iv) the Indemnitee shall not be entitled to be indemnified for any
costs or expenses incurred by the Indemnitee in connection with the defense of
such Third Party Claim; (v) the Indemnitee shall be entitled to monitor and
participate in such defense at its sole expense; (vi) the Indemnitee shall make
available to the Indemnitor all books, records and other documents and materials
that are under the direct or indirect control of the Indemnitee or any of its
Subsidiaries or other Affiliates and that the Indemnitor considers necessary or
desirable for the defense of such Third Party Claim; (vii) the Indemnitee shall
execute such documents and take such other actions as the Indemnitor may
reasonably request for the purpose of facilitating the defense of, or any
settlement, compromise or adjustment relating to, such Third Party Claim;
(viii) the Indemnitee shall otherwise fully cooperate as reasonably requested by
the Indemnitor in the defense of such Third Party Claim; and (ix) the Indemnitee
shall not admit any liability with respect to such Third Party Claim.

(c) The Indemnitor will not be entitled to assume (or in the case of
Section 10.5(c)(iv), to continue to be entitled to assume) the Third Party
Defense if:

(i) the Third Party Claim seeks, in addition to or in lieu of monetary damages,
any injunctive or other equitable relief (except where non-monetary relief is
merely incidental to a primary claim or claims for monetary damages);

(ii) the Third Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation;

(iii) the Third Party Claim would reasonably be expected to give rise to Losses
which are more than the amount indemnifiable by the Indemnitor pursuant to this
Article X; or

(iv) upon petition by the Indemnitee, the appropriate court rules that the
Indemnitor failed or is failing to vigorously prosecute or defend such Third
Party Claim.

 

-48-



--------------------------------------------------------------------------------

(d) The Indemnitor will not consent to the entry of any judgment or enter into
any settlement except with the written consent of the Indemnitee (which consent
shall not be unreasonably withheld, conditioned or delayed) to which the
Indemnitor is obligated to furnish indemnification pursuant to this Asset
Purchase Agreement; provided that the consent of the Indemnitee shall not be
required if all of the following conditions are met: (i) the terms of the
judgment or proposed settlement include as an unconditional term thereof the
giving to the Indemnitees by the third party of a release of the Indemnitees
from all Liability in respect of such Third Party Claim, (ii) there is no
finding or admission of (A) any violation of Law by the Indemnitees (or any
Affiliate thereof), (B) any violation of the rights of any Person and (C) no
effect on any other Action or claims of a similar nature that may be made
against the Indemnitees (or any Affiliate thereof), and (iii) the sole form of
relief is monetary damages which are paid in full by the Indemnitor.
Notwithstanding the foregoing, the Indemnitee shall have the right to pay or
settle any such Third Party Claim; provided that, in such event, subject to the
following sentence, it shall waive any right to indemnity therefor by the
Indemnitor for such claim unless the Indemnitor shall have consented to such
payment or settlement (such consent not to be unreasonably withheld or delayed).

(e) In the event that (i) an Indemnitee gives Notice of Claim to the Indemnitor
and the Indemnitor fails or elects not to assume a Third Party Defense which the
Indemnitor had the right to assume under this Section 10.5, (ii) the Indemnitor
is not entitled to assume the Third Party Defense pursuant to this Section 10.5
or (iii) the Indemnitee and the Indemnitor are both named parties to the
Proceedings and the Indemnitee reasonably concludes that the representation of
both parties by the same counsel would be inappropriate due to the actual or
potential differing interests between the Indemnitor and the Indemnitee, the
Indemnitee shall have the right, with counsel of its choice, to defend, conduct
and control the Third Party Defense. In each case, the Indemnitee shall conduct
the Third Party Defense actively and diligently, and the Indemnitor will provide
reasonable cooperation in the Third Party Defense. The Indemnitee shall have the
right to consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim on such terms as it may deem appropriate;
provided, however, that the amount of any settlement made or entry of any
judgment consented to by the Indemnitee without the consent of the Indemnitor
shall not be determinative of the validity of the claim, except with the consent
of the Indemnitor (not to be unreasonably withheld or delayed). If the
Indemnitor does not elect to assume a Third Party Defense which it has the right
to assume hereunder, the Indemnitee shall have no obligation to do so.

(f) Each party to this Asset Purchase Agreement shall use commercially
reasonable efforts to cooperate and to cause its employees to cooperate with and
assist the Indemnitee or the Indemnitor, as the case may be, in connection with
any Third Party Defense, including attending conferences, discovery proceedings,
hearings, trials and appeals and furnishing records, information and testimony,
as may reasonably be requested; provided that each party shall use its best
efforts, in respect of any Third Party Claim of which it has assumed the
defense, to preserve the confidentiality of all confidential information and the
attorney-client and work-product privileges.

10.6 Indemnification Procedures for Non-Third Party Claims. In the event of a
claim that does not involve a Third Party Claim being asserted against it, the
Indemnitee shall send a Notice of Claim to the Indemnitor. The Notice of Claim
shall set forth the amount, if known, or,

 

-49-



--------------------------------------------------------------------------------

if not known, an estimate of the foreseeable maximum amount of claimed Losses
(which estimate shall not be conclusive of the final amount of such Losses) and
a description of the basis for such claim. The Indemnitor will have 30 days from
receipt of such Notice of Claim to dispute the claim and the Indemnitor and the
Indemnitee will reasonably cooperate and assist each other in determining the
validity of the claim for indemnity. If the Indemnitor does not give notice to
the Indemnitee that it disputes such claim within 30 days after its receipt of
the Notice of Claim, the claim specified in such Notice of Claim will be
conclusively deemed a Loss subject to indemnification hereunder.

10.7 Escrow Fund. At the Closing, the Escrow Fund shall be delivered to the
Escrow Agent to be held and administered by the Escrow Agent in accordance with
the terms of the Escrow Agreement. In addition to any other remedies Buyer may
have for Losses described in Section 10.2 hereof, Buyer may make a claim against
the Escrow Fund for the amount of such Losses by sending a Notice of Claim
described in Section 10.5 or 10.6 to the Escrow Agent. Buyer’s recourse to the
Escrow Fund shall be without prejudice to any and all other remedies Buyer may
have pursuant to this Article X or otherwise. Buyer’s remedies for Losses shall
not be limited to the assets comprising the Indemnity Escrow Fund. Following the
date that is one (1) year following the Closing Date, Seller shall be entitled
to receive the remaining portion of the Escrow Fund, if any, as determined in
accordance with the Escrow Agreement.

10.8 Contingent Claims. Nothing herein shall be deemed to prevent an Indemnitee
from making a claim hereunder for potential or contingent claims or demands;
provided that the Notice of Claim sets forth the specific basis for any such
contingent claim to the extent then feasible and the Indemnified Party has
reasonable grounds to believe that such a claim may be made.

10.9 Effect of Investigation; Waiver. An Indemnitee’s right to indemnification
or other remedies based upon the representations and warranties and covenants
and agreements of the Indemnitor will not be affected by any investigation or
knowledge of the Indemnitee or any waiver by the Indemnitee of any condition
based on the accuracy of any representation or warranty, or compliance with any
covenant or agreement. Such representations and warranties and covenants and
agreements shall not be affected or deemed waived by reason of the fact that the
Indemnitee knew or should have known that any representation or warranty might
be inaccurate or that the Indemnitor failed to comply with any agreement or
covenant. Any investigation by such party shall be for its own protection only
and shall not affect or impair any right or remedy hereunder.

10.10 Remedies. Subsequent to the Closing, the remedies in this Article X shall
be the sole and exclusive remedies of the parties with respect to any breach of
the respective representations, warranties, covenants and agreements pursuant to
this Asset Purchase Agreement or otherwise arising out of this Asset Purchase
Agreement, regardless of the theory or cause of action pled except for the
remedies of specific performance, injunction and other equitable relief.
Notwithstanding anything to the contrary elsewhere in this Asset Purchase
Agreement, nothing contained in this Section 10.10 shall be deemed to limit or
restrict in any manner any rights or remedies which each party has, or might
have, at Law, in equity or otherwise, based on fraud or a willful
misrepresentation of or by the other party.

 

-50-



--------------------------------------------------------------------------------

10.11 Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE
IN THIS ASSET PURCHASE AGREEMENT OR PROVIDED FOR UNDER ANY APPLICABLE LAW, NO
PARTY NOR ANY CURRENT OR FORMER STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE,
AFFILIATE OR ADVISOR OF ANY OF THE FOREGOING, SHALL, IN ANY EVENT, BE LIABLE TO
ANY OTHER PERSON, EITHER IN CONTRACT, TORT OR OTHERWISE, FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES ASSOCIATED
WITH ANY LOST PROFITS OR LOST OPPORTUNITIES OF SUCH OTHER PERSON (INCLUDING LOSS
OF FUTURE REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE OR LOSS OF BUSINESS
REPUTATION) RELATING TO THE BREACH OR ALLEGED BREACH HEREOF, WHETHER OR NOT THE
POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO THE OTHER PARTY IN ADVANCE OR
COULD HAVE BEEN REASONABLY FORESEEN BY SUCH OTHER PARTY.

ARTICLE XI

MISCELLANEOUS

11.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next Business Day, or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications, to be valid,
must be addressed as follows:

If to Buyer, to:

Jireh Semiconductor Incorporated

475 Oakmead Parkway

Sunnyvale, CA 94085

Attn: General Counsel

Facsimile: (408) 789-0007

With a required copy to:

Morgan, Lewis & Bockius LLP

2 Palo Alto Square 3000 El Camino Real, Suite 700

Palo Alto, CA 94306-2121

Attn: Lucas S. Chang, Esq.

Facsimile: 650-843-4001

If to Seller, to:

 

-51-



--------------------------------------------------------------------------------

Integrated Device Technology, Inc.

6024 Silver Creek Valley Road

San Jose, CA 95138

Attn: General Counsel

Facsimile: (408) 284-8454

With a required copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attn: Mark V. Roeder, Esq.

Facsimile: 650-463-2600

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

11.2 Amendments and Waivers.

(a) Any provision of this Asset Purchase Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Asset Purchase Agreement, or in the case
of a waiver, by the party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) To the maximum extent permitted by Law, (i) no waiver that may be given by a
party shall be applicable except in the specific instance for which it was given
and (ii) no notice to or demand on one party shall be deemed to be a waiver of
any obligation of such party or the right of the party giving such notice or
demand to take further action without notice or demand.

11.3 Expenses. Each party shall bear its own costs and expenses in connection
with this Asset Purchase Agreement, the Ancillary Agreements and the
transactions contemplated hereby and thereby, including all legal, accounting,
financial advisory, consulting and all other fees and expenses of third parties,
whether or not the transactions contemplated by this Asset Purchase Agreement
are consummated.

11.4 Successors and Assigns. This Asset Purchase Agreement may not be assigned
by either party hereto without the prior written consent of the other party;
provided that, without such consent, Buyer may transfer or assign this Asset
Purchase Agreement, in whole or in part or

 

-52-



--------------------------------------------------------------------------------

from time to time, to one or more of its Affiliates, but no such transfer or
assignment will relieve Buyer of its obligations hereunder. Subject to the
foregoing, all of the terms and provisions of this Asset Purchase Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective executors, heirs, personal representatives, successors and assigns.

11.5 Governing Law. This Asset Purchase Agreement and Schedules hereto shall be
governed by and interpreted and enforced in accordance with the Laws of the
State of California, without giving effect to any choice of Law or conflict of
Laws rules or provisions (whether of the State of California or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of California.

11.6 Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of (a) the United States District Court for Northern District of
California and (b) the State of California, County of Santa Clara, for the
purposes of any Action arising out of this Asset Purchase Agreement or any
transaction contemplated hereby. Each party agrees to commence any such Action
either in the courts of the United States District Court for Northern District
of California or if such Action may not be brought in such court for
jurisdictional reasons, in the courts of the State of California, County of
Santa Clara. Each party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth above shall be effective service of process for any Action in any such
court with respect to any matters to which it has submitted to jurisdiction in
this Section 11.6. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any Action arising out of this Asset
Purchase Agreement or the transactions contemplated hereby in (i) the United
States District Court for Northern District of California, or (ii) the State of
California, County of Santa Clara, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS ASSET PURCHASE AGREEMENT AND THE ANCILLARY AGREEMENTS OR THE ACTIONS OF
SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF AND THEREOF.

11.7 Counterparts. This Asset Purchase Agreement may be executed in any number
of counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Asset Purchase Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. The parties agree that the delivery of this Asset Purchase Agreement,
and the delivery of the Ancillary Agreements and any other agreements and
documents at the Closing, may be effected by means of an exchange of facsimile
signatures with original copies to follow by mail or courier service.

11.8 Third Party Beneficiaries. No provision of this Asset Purchase Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder; except that in the case of Article X hereof, the other
Indemnitees and their respective heirs, executors, administrators, legal
representatives, successors and assigns, are intended third

 

-53-



--------------------------------------------------------------------------------

party beneficiaries of such sections and shall have the right to enforce such
sections in their own names.

11.9 Entire Agreement. This Asset Purchase Agreement, the Ancillary Agreements,
the Schedules and the other documents, instruments and agreements specifically
referred to herein or therein or delivered pursuant hereto or thereto set forth
the entire understanding of the parties hereto with respect to the transactions
contemplated by this Asset Purchase Agreement. All Schedules referred to herein
are intended to be and hereby are specifically made a part of this Asset
Purchase Agreement. Any and all previous agreements and understandings between
or among the parties regarding the subject matter hereof, whether written or
oral, are superseded by this Asset Purchase Agreement, except for the
Confidentiality Agreement which shall continue in full force and effect in
accordance with its terms.

11.10 Captions. All captions contained in this Asset Purchase Agreement are for
convenience of reference only, do not form a part of this Asset Purchase
Agreement and shall not affect in any way the meaning or interpretation of this
Asset Purchase Agreement.

11.11 Severability. Any provision of this Asset Purchase Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.12 Specific Performance. Buyer and Seller agree that (i) money damages would
not adequately compensate a party for any failure to perform any obligations set
forth in this Asset Purchase Agreement, (ii) the terms of this Asset Purchase
Agreement shall be specifically enforceable and (iii) in any action to
specifically enforce the terms hereof, any Person against whom such action or
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law and shall not offer in any such action or proceeding the
claim or defense that such remedy at law exists.

11.13 Interpretation.

(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.

(b) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Asset Purchase
Agreement as a whole and not to any particular provision of this Asset Purchase
Agreement.

(c) When a reference is made in this Asset Purchase Agreement to an Article,
Section, paragraph, Exhibit or Schedule, such reference is to an Article,
Section, paragraph, Exhibit or Schedule to this Asset Purchase Agreement unless
otherwise specified.

 

-54-



--------------------------------------------------------------------------------

(d) The word “include”, “includes”, and “including” when used in this Asset
Purchase Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified.

(e) A reference to any party to this Asset Purchase Agreement or any other
agreement or document shall include such party’s predecessors, successors and
permitted assigns.

(f) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, and all rules and regulations promulgated thereunder.

(g) The parties have participated jointly in the negotiation and drafting of
this Asset Purchase Agreement and the Ancillary Agreements. Any rule of
construction or interpretation otherwise requiring this Asset Purchase Agreement
or the Ancillary Agreements to be construed or interpreted against any party by
virtue of the authorship of this Asset Purchase Agreement or the Ancillary
Agreements shall not apply to the construction and interpretation hereof and
thereof.

(h) All accounting terms used and not defined herein shall have the respective
meanings given to them under GAAP.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.

 

Jireh Semiconductor Incorporated By:  

/s/ Mike F. Chang

Name: Mike F. Chang Title: CEO Integrated Device Technology, Inc. By:  

/s/ Ted Tewksbury

Name: Ted Tewksbury Title: President and CEO Alpha and Omega Semiconductor
Limited By:  

/s/ Mike F. Chang

Name: Mike F. Chang

Title: CEO

[Signature Page to Asset Purchase Agreement]